Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 1 of 72 Pageid#: 32




                    Exhibit 2
                             USWGO
                 ALLY OF QANON II DRAIN THE SWAMP




                 UNITED STATE DISTRICT COURT FOR
                 THE WESTERN DISTRICT OF VIRGINIA

 Exhibit in attachment to "COMPLAINT AND REQUEST FOR INJUNCTION"
                   New Federal Lawsuit- Social Security Act

                "Brian David Hill v. Glen Andrew Hall, et al."
                           Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 2 of 72 Pageid#: 33

Receipt: 20000001225                                                                                                                                   Page 1 of 1

 COURT ADDRESS :
 55 W. CHURCH ST. P.O. BOX 1206
 MARTINSVILLE, VA 24114-1206
 PHONE# :276-403-5106




                                                                   OFFICIAL RECEIPT
                                                               MARTINSVILLE CIRCUIT COURT
                                                                          CIVIL



                   DATE : 03/16/2020              TIME: 12:43:09                                      CASE # : 690CL2000008900
             RECEIPT#: 20000001225       TRANSACTION#: 20031600006
               CASHIER : BEW                 REGISTER#: E719                                      FILING TYPE : PET                 PAYMENT:FULLPAYMENT
     CASE COMMENTS : COMMONWEALTH OF VIRGINIA v. HILL, BRIAN DAVID
         SUIT AMOUNT : $0.00
          ACCOUNT OF : COMMONWEALTH OF VIRGINIA
                PAID BY: COMMONWEALTH OF VIRGINIA
  CREDIT/DEBIT CARD : $99.84
       DESCRIPTION 1 : WCN:WRIT OF CORAM NOBIS
                       2: PLAINTIFF: COMMONWEALTH OF VIRGINIA
                       3 : NO HEARING SCHEDULED

   ACCOUNT                                                                            ACCOUNT
                                   DESCRIPTION                     PAID                                         DESCRIPTION                         PAID
     CODE                                                                         I     CODE
       049      WRIT TAX (CIVIL)                                          $5.00         206     SHERIFF FEES                                            $12.00
       106      TECHNOLOGY TRST FND                                       $5.00         219     LAW LIBRARY                                                $2 .00
       123      LEGAL AID SERVICES                                        $9.00         229     COURTHOUSE MAINTENANCE FEE (CHMF)                          $2.00,
       147      INDIGENT ASSISTANCE (INA)                                 $1 .00i       304     CIVIL FILING FEE (LAW & EQUITY)                         $50.00
       170      COURT TECHNOLOGY FUND                                 $10.00            407     CONVENIENCE FEE                                  -------~.84 i
                                                                                                                                  TENDERED : $             99.84
                                                                                                                              AMOUNT PAID : $              99.84




PAYOR'S COPY                                              CLERK OF COURT: ASHBY R. PRITCHETT                                              RECEIPT COPY 1 OF 3
  Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 3 of 72 Pageid#: 34




VIRGINIA: IN THE CIRCUIT COURT OF THE CITY/TOWN OF MARTINSVILLE


                                        )
                                        )
COMMONWEALTH OF VIRGINIA,               )
Plaintiff,                              )       Criminal Ac:tion No. CR19000009-00
                                        )
v.                                      )
                                        )
BRIAN DAVID HILL,                       )
Defendant,                              )
                                        )
                                        )       Motion for writ of error coram vobis
                                        )
                                        )




                      Motion for writ of error coram vobis


      Pursuit to § 8.01-677 and the inherit power of a Court to correct clerical

errors, errors of fact and correct any frauds upon the Court ("These powers are

"governed not by rule or statute, but by the control necessarily vested in courts to

manage their own affairs so as to achieve the orderly and expeditious disposition

of cases." Link v. Wabash R. Co., 370 U.S. 626,630-631 (1962)." Chambers v.

Nasco, Inc., 501 U.S. 32, 43 (1991)), Brian David Hill ("Petitioner") the criminal

defendant in this case files this motion for writ of error coram vobis in this Circuit

Court to correct the errors and frauds perpetuated on this Court and the General

District Court.

      This motion is to either correct the fmal judgment in the Circuit Court on

November 15,2019, and/or in the General District Court on December 21,2018,
                                            1
 Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 4 of 72 Pageid#: 35




for wrongfully convicting an "actually innocent" man Brian David Hill. There is

not enough evidence to have ever convicted Petitioner on December 21,2018, of

indecent exposure, and thus was a nullity from the very beginning.


      Petitioner files evidence that shows that the Commonwealth of Virginia had

lied about the facts of the case in regards to what they filed in the Court of Appeals

of Virginia, opposition brief filed on 02-24-2020, under CAV #0 128-20-3. That is

a fraud upon the Court, a final judgment of presumed guilt procured by fraud. One

fact was that the police were never able to locate the guy wearing the hoodie. An

Exhibit will be introduced in attachment showing that the Martinsville Police

Department refused to open an envelope full of evidence (See Exhibit 1) that

would have likely changed the course of investigation with the threatening greeting

card and the carbon monoxide cumulative evidence. Instead of investigating the

evidence, the envelope was kept sealed and transfeiTed to the Commonwealth's

Attorney Glen Andrew Hall and then was secretly transferred again to Matthew

Scott Thomas Clark who never informed Petitioner that he received the envelope

that was meant for Martinsville Police Department, that the Police Department

ignored the evidence and refused to investigate any evidence. Such incompetence

and dereliction of duty by a so-called professional law enforcement agency. Such

malpractice and not following investigative standards of investigating potential

crimes when evidence is mailed to a Police Department but never opened and

                                           2
 Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 5 of 72 Pageid#: 36




never looked at but simply disregarded while its contents never reviewed. That

disproves Glen Andrew Hall's claim of the facts that the guy wearing the hoodie

cannot be located by the Martinsville Police, because the Police Department is so

incompetent that they refused to even open the envelope with evidence meant for

Officer Robert Jones after the Police Chief was to be given the envelope and the

Commonwealth's Attorney refused to open the envelope (See Exhibit 1). They

charged Petitioner so quickly with indecent exposure, that it created a legal process

that absolved any ability for Martinsville Police Department to even thoroughly

investigate the so-called guy wearing the hoodie that Petitioner had reported to

Officer Robert Jones. The legal process of the Commonwealth Attorney and the

ineffective defense counsel caused the Police Department to refuse to investigate

any evidence ever mailed or faxed by Brian David Hill. So if Brian ever received a

death threat in the future, the Police will refuse to investigate it and give it over to

his lawyer breaking the chain of custody. How incompetent for a law enforcement

agency to refuse to investigate evidence. Who would have believed that the Police

could not locate a guy wearing a hoodie if they won't even open an envelope full

of evidence mailed to them under restricted delivery of certified

mail?????????????? That is a good question that this Honorable Court needs to ask

of Robert Jones the officer and Glen Andrew Hall the lawyer.




                                            3
 Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 6 of 72 Pageid#: 37




      Even Scott Albrecht did not introduce any case law in the General District

Court and no court appointed lawyer in the Circuit Court or General District Court

had ever brought up these arguments of spoliation of evidence and lack of

investigation by Martinsville Police and that new evidence, until this motion was

filed by Petitioner.


      Neighbors v. Commonwealth, 274 Va. 503, 505 (Va. 2007) ("1 0. The circuit

court's restriction of Code§ 16.1-106 to only monetary cases in the case at bar was

erroneous. There is no restriction to an appeal of a petition for a writ of error coram

vobis from the general district court to the circuit court because it is a non-

monetary civil proceeding. Accordingly, the appeal of the denial of a writ of coram

vobis is within the jurisdiction of a circuit court under Code § 17.1-513 and the

circuit court erred in determining it lacked jurisdiction to hear the appeal from the

judgment of the general district court.")

       Neighbors v. Commonwealth, 274 Va. 503, 504 (Va. 2007) ("1. The writ of

error coram vobis, or coram nobis, is an ancient writ of the common law. It was

called coram nobis (before us) in King's Bench because the king was supposed to

preside in person in that court. It was called coram vobis (before you- the king's

justices) in Common Pleas, where the king was not supposed to reside. The

difference related only to the form appropriate to each court and the distinction

disappeared in this country when the need for it ended. 2. The principal function of
                                            4
 Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 7 of 72 Pageid#: 38




the writ is to afford to the court in which an action was tried an opportunity to

correct its own record with reference to a vital fact not known when the judgment

was rendered, and which could not have been presented by a motion for a new

trial, appeal or other existing statutory proceeding. It lies for an error of fact not

apparent on the record, not attributable to the applicant's negligence, and which if

known by the court would have prevented rendition of the judgment. 3. The writ of

coram vobis does not lie for newly-discovered evidence or newly-arising facts, or

facts adjudicated on the trial. It is not available where advantage could have been

taken of the alleged error at the trial, as where the facts complained of were known

before or at the trial, or where at the trial the accused or his attorney knew of the

existence of such facts but failed to present them.")


        NEW FACTS THAT WERE NOT PRESENTED BY ANY COURT
      APPOINTED COUNSEL TO THE GENERAL DISTRICT COURT



       The General District Court erred as a matter of law in finding that Petitioner

was guilty of Virginia Code§ 18.2-387. Indecent exposure.


       The facts that were not presented at the General District Court are as

follows:

           1. That Petitioner was a victim of carbon monoxide gas in his

              Apartment. Expert witness Pete Compton made a written statement, of

                                             5




                            -   -------- - --
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 8 of 72 Pageid#: 39




         ACE Chimney Sweep in Bassett, VA. That was not known at the time

         Petitioner was convicted for indecent exposure in General District

         Court on December 21,2018. It was in 2019 that Petitioner was

         finally )given evidence of carbon monoxide gas in his home. See

         Exhibit2.

      2. That Petitioner had mailed an envelope (See Exhibit 1) with evidence

         to the Police Chief of Martinsville where the letter inside with the

         evidence was meant for Officer Robert Jones as new evidence for him

         to investigate regarding the threatening greeting card directed at

         Brian's mother Roberta Hill which would add credibility to Brian's

         claim of taking his clothes off in public to protect his mother from

         being killed. The evidence also shows that cumulatively there was

         carbon monoxide gas in Petitioner's home before and after Petitioner

         was arrested, and such gas also affected Petitioner's mother as well.

         The Police would have had at least two witnesses not including expert

         witness Pete Compton. That would validate Petitioner's claims and

         create a good reason or excuse as to why Petitioner was naked at night

          on the Dick and Willie walking trail, a story that Officer Robert Jones

          would have accepted had Petitioner or even the Hospital had known.

          However the Martinsville Police Chief was incompetent as well as


                                       6
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 9 of 72 Pageid#: 40




         Robert Jones as neither of them was ever interested in opening up the

         envelope to look through the evidence and contact Petitioner and his

         family to interview all of them to be questioned about the very

         evidence that Petitioner had mailed, and also allow Pete Compton to

         be questioned by law enforcement which would documented the

         evidence and would have made the Martinsville Police felt that

         Petitioner had NO intent to commit indecent exposure and thus was

         legally innocent all along under Virginia Law. No crime had been

         committed under actus reus unless the Petitioner has done the act

         without any justification, excuse, or other defense. However Virginia

         does not appear to have established a clean definition of criminal

         intent, but Black's Law Dictionary defines it as "[a]n intent to commit

          an actus reus without any justification, excuse, or other defense." See

          Exhibit 1.

       3. At the General District Court during the bench trial on December 21,

          2018, The Commonwealth did not prove intent to being obscene as

          required by statute. In summary, in order to show that Petitioner had

          violated the indecent exposure statute under Virginia law, the

          Commonwealth was required to prove, among other things, that

          Petitioner had the intent to display or expose himself in a way which


                                       7
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 10 of 72 Pageid#: 41




             has, as its dominant theme or purpose, appeal to the prurient interest

             in sex, as further defined above, without any justification, excuse, or

             other defense. 1 The Commonwealth failed to do so. Rather, the

             Commonwealth's evidence, presented through its own witnesses,

             showed Petitioner as someone who was running around naked with

             socks and shoes (not boots) between midnight and 3 :00 a.m. and

             taking pictures of himself because he believed that someone was

             going to hurt his family if he did not do so. The General District Court

             did not hear, however, any evidence of Petitioner having his dominant

             theme, or purpose being an appeal to the prurient interest in sex. For

             example, there was no evidence of Petitioner making any sexual

             remarks, being aroused, masturbating, or enjoying his conduct,

             sexually or otherwise. If a person was purposing to expose himself in

              public because he or she found it sexually arousing, it would be

              logical that he or she would pick a place and time where he or she

              would expect to encounter lots of members of the public. Petitioner

              did not do that. Rather, he was running around between midnight and




1 For the reasons stated above, the Commonwealth's burden was to prove every element of the
offense, including the mens rea, beyond a reasonable doubt. However, even if, arguendo, this
Court were to find that the Commonwealth's burden was only a preponderance of the evidence,
the Commonwealth has still failed to carry its burden.
                                              8
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 11 of 72 Pageid#: 42




          3:00a.m. and the witnesses to his nudity were few. Hence, the

          statements Petitioner made to police and his conduct both indicate

          that, in the light most favorable to the Commonwealth, he was naked

          in public at night while having a psychiatric episode, but without the

          intent necessary to commit indecent exposure under Virginia law.

          Consequently, the General District Court erred, as a matter of law,

          when it found that Petitioner had committed the Virginia state law

          offense of indecent exposure as per Virginia Code§ 18.2-387. While

          the evidence may show that Petitioner was naked in public, as stated

          above, nudity, without more, is not obscene under Virginia law.

          Rather, "[t]he word 'obscene' where it appears in this article shall

          mean that which, considered as a whole, has as its dominant theme or

          purpose an appeal to the prurient interest in sex, that is a shameful or

          morbid interest in nudity, sexual conduct, sexual excitement,

          excretory functions or products thereof or sadomasochistic abuse, and

          which goes substantially beyond customary limits of candor in

           description or representation of such matters and which, taken as a

           whole, does not have serious literary, artistic, political or scientific

           value." Va. Code§ 18.2-372 (emphasis added). The mere exposure of

           a naked body is not obscene. See Price v. Commonwealth, 201 S.E.2d


                                         9
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 12 of 72 Pageid#: 43




          798, 800 (Va. 1974) (finding that '[a] portrayal of nudity is not, as a

          matter oflaw, a sufficient basis for fmding that [it] is obscene')."

          Romick v. Commonwealth, No. 1580-12-4, 2013 WL 6094240, at *2

          (Va. Ct. App. Nov. 19, 2013)(unpublished)(internal citations

          reformatted).

       4. New Evidence that the General District Court did not see was that

          Sovah Hospital had laboratory tests ordered for alcohol, drug, and

          blood count testing which would have found any evidence of any

          drugs, substances, or even gases that would have explained why

          Petitioner was even naked in a public place at nighttime which

          endangered himself being naked on a hiking trail at night while wild

          animals including black bears and coyotes could have easily been

           around the area. Petitioner had a backpack but no evidence of any

           diabetic supplies and no glucose, which is dangerous to a Type 1

           diabetic. He could have died of low blood sugar before the Police had

           even found him. He endangered himself not a member of the public.

           However they discharged Petitioner to jail and the laboratory tests

           were to be deleted from his medical record chart (See Pg. 19 of

           Exhibit 3), the blood vials thrown away which is spoliation of

           evidence when that very such evidence would have been in


                                        10
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 13 of 72 Pageid#: 44




          Petitioner's favor in this criminal case. Permanently depriving

          Petitioner of a fair trial especially if it were a jury trial as all they

          would hear about was how he was naked which would make them feel

          emotionally uncomfortable over even looking at the photographs. The

          spoliation of evidence prevents Petitioner from ever being allowed to

          prove the levels of carbon monoxide poisoning that Petitioner was

          under while he was naked and after he was handcuffed and taken to

          the Hospital by ambulance. The medical records proves that Petitioner

          had abnormally high resting blood pulse (BP: 100+) on September 21,

          2018, which is Sinus Tachycardia. Petitioner also had Sinus

          Tachycardia on November, 2017, when Petitioner was injured and

          taken to the hospital, Sinus Tachycardia and abnormally high White

           Blood Cell count which is common in victims of carbon monoxide

           gas poisoning. The levels could have been proven, the lab tests could

           have been disseminated to Martinsville Police Department, and

           Petitioner likely never would have even been charged or the charge

           would have been dismissed quickly not to embarrass the

           Commonwealth Attorney. That never happened because Scott

           Albrecht never faxed, never emailed, and never filed any "litigation

           hold" letter asking the Hospital not to throw away any blood sample


                                          11
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 14 of 72 Pageid#: 45




           taken from Petitioner until it is thoroughly examined by a state

           laboratory or an independent laboratory that such accreditation is

           legally accepted in Virginia Courts. The Spoliation of exculpatory

           evidence does still prove one thing, that the Commonwealth Attorney

           cannot argue that there was no substances or gasses in Petitioner's

            body when he was found butt naked on a hiking trail at night by

            Officer Robert Jones of Martinsville Police Department. That right

            there is still a "reasonable doubt" since the levels of carbon monoxide

            can never be established, and thus Petitioner could have and should

            have been found not guilty of indecent exposure under a reasonable

            doubt being established. Unless Petitioner was medically cleared of

            any and all substances, drugs, narcotics, gases, any of them, Petitioner

            does have the right to raise reasonable doubt as to intent to commit

            indecent exposure in a public place at night. Without proving intent,

            the Commonwealth does not have a case for a criminal conviction and

            never had a case of a successfully sustainable conviction. The General

            District Cout1 never should have convicted Petitioner on December

            21,2018.

      Petitioner was never supposed to be convicted by the General District Court.

Scott Albrecht failed to produce any of these relevant and persuasive case laws and

                                         12
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 15 of 72 Pageid#: 46




there was evidence that could never have been made known to him until 2019

when Pete Compton discovered the carbon monoxide gas for Petitioner's and his

mother's home address. Petitioner was in jail not on bond throughout the General

District Court case so he could not assist his attorney in any of the preparation for

the trial on December 21, 2018, and neither could Petitioner assist his attorney in

gathering any evidence since jail is oppressive and a lockdown facility, then he

was transferred to the custody of the United States Marshals shortly afterwards

after the General District Court decision. All Petitioner knew about was appeal the

decision not knowing what the Commonwealth would do pushing for a jury trial in

the Circuit Court knowing possibly that evidence of spoiliated (spoliation of

evidence), knowing that the cards would unfairly be stacked against Petitioner with

counsel already making excuses after Scott Albrecht moved away from

Martinsville and was replaced with the ineffective and defective of a lawyer

Lauren McGarry and then Matthew Clark which both just wanted to make excuses

to persuade Brian and his whole family for Brian to withdraw appeal. Petitioner

was deprived of a fair trial throughout the state case every step of the way which is

a nullity when due process is deprived to a party in a case. A null and void

conviction, a null and void/voidable judgment.

       It is clear that Petitioner should never have been convicted of indecent

exposure and that counsel was ineffective and Petitioner was unable to properly

                                           13
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 16 of 72 Pageid#: 47




assist counsel due to being in Martinsville City Jail. That jail has no law library

which violates the United States Supreme Court case law precedent.


      "The Due Process Clause of the Fourteenth Amendment guarantees state

inmates the right to 'adequate, effective, and meaningful' access to the courts."

Petrick v. Maynard, 11 F.3d 991, 994 (lOth Cir.1993) (quoting Bounds v. Smith,

430 u.s. 817,822 (1977)).


      The guarantee of court access is satisfied "by providing prisoners with

adequate law libraries or adequate assistance from persons trained in the law."

Bounds, 430 U.S. at 828.


      The Due Process Clause of the Fourteenth Amendment guarantees state

inmates the right to "adequate, effective, and meaningful" access to the courts.

Bounds v. Smith, 430 U.S. 817,822,97 S.Ct. 1491, 1495,52 L.Ed.2d 72 (1977);

Green v. Johnson, 977 F.2d 1383, 1389 (lOth Cir.1992). We impose "affirmative

obligations" on the states to assure all inmates access to the courts and assistance in

the preparation and filing oflegal papers. Ramos v. Lamm, 639 F.2d 559, 583

(lOth Cir.l980), cert. denied, 450 U.S. 1041, 101 S.Ct. 1759,68 L.Ed.2d 239

(1981).

       With Scott Albrecht being ineffective and the Martinsville City Jail having

absolutely no law library, Petitioner could not prove his legal innocence in the


                                           14
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 17 of 72 Pageid#: 48




General District Court. Then when Petitioner was able to be released on bond

conditions for the Circuit Court, Petitioner was further given ineffective counsel

making excuses and begging Petitioner to withdraw appeal and not adopting any of

his filed pro se motions that were ignored in the Circuit Court. Petitioner was never

going to have a fair trial under that level of ineffectiveness. The only good thing

was that since Petitioner was not in jail, he was able to fax or hand deliver pro se

motions which helps to demonstrate on the record in this criminal case that counsel

was ineffective, defective, and not doing anything to even create a defense which is

malpractice. Scott Albrecht was the best of them all but even he was ineffective

counsel as well since Scott never pushed for evidence to not be destroyed by

simply mailing or faxing a litigation hold letter and never cited case law for the

criteria for successful convictions and/or acquittals for indecent exposure charges.

                                       ARGUMENT

      The Commonwealth has failed to meet the burden of proof that Petitioner is

guilty of Virginia Code§ 18.2-387, in the General District Court. The

Commonwealth does not have any absolute fact as to the levels of carbon

monoxide gas poisoning due to the spoliation of evidence of the blood samples

obtained at the Hospital on Sept. 21, 2018, and thus the Commonwealth cannot

sustain any fact or claim that they can ever assert that they feel that Petitioner was

not under any substance, narcotic, drug, or gas poisoning at the time that Petitioner

                                          15
 Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 18 of 72 Pageid#: 49




was naked on the Dick and Willie hiking trail. Thus such spoliation of evidence at

fault of both the Commonwealth Attorney and Scott Albrecht by not filing any

litigation hold letters with Sovah Hospital, requesting that they refrain from

throwing away any blood samples obtained from Mr. Brian David Hill while he

was at the Hospital on September 21, 2018, pending further investigation for the

indecent exposure. Since both failed to protect exculpatory evidence, Petitioner

cannot prove the levels but the Commonwealth cannot claim that Petitioner wasn't

under any drug, substance, narcotic, or gas at the time he was naked on September

21, 2018, and around the time he was at the Hospital.

      Judge Brinks, at the time he was judicial official, had erred as a matter of

law in finding the Petitioner guilty of Virginia Code§ 18.2-387.

      Judge Brinks, at the time he was judicial official, had erred as a matter of

law in finding the Petitioner guilty of Virginia Code§ 18.2-387 beyond a

reasonable doubt.

       Here is the case law that no court appointed lawyer had ever presented or

argued in the General District Court.

       Price v. Commonwealth, 214 Va. 490, 493 (Va. 1974) ("There we held that

a portrayal of nudity is not, as a matter of law, a sufficient basis for a finding that a




                                           16
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 19 of 72 Pageid#: 50




work is obscene. See also Upton v. Commonwealth, 211 Va. 445,447, 177 S.E.2d

528, 530 (1970).")


      Neice v. Commonwealth, Record No. 1477-09-3, at *4 (Va. Ct. App. June 8,

2010) ("Thus, by its terms, Code§ 18.2-387 requires the Commonwealth to prove

that appellant's exposure was obscene. "A portrayal of nudity is not, as a matter of

law, a sufficient basis for finding that [it] is obscene." Price v. Commonwealth,

214 Va. 490,493,210 S.E.2d 798, 800 (1974) (citing House v. Commonwealth,

210 Va. 121 , 127, 169 S.E.2d 572, 577 (1969)). What is "obscene" under

applicable law has plagued the courts for the last fifty years. In an oft-quoted

remark, Justice Potter Stewart noted, "I shall not today attempt further to define the

kinds of material I understand to be [obscene] ... and perhaps I could never

succeed in intelligibly doing so. But I know it when I see it. ... " Jacobellis v.

Ohio, 378 U.S. 184, 197 (1964) (Stewart, J., concurring). This quote aptly

summarizes the difficulty faced by the Court in obscenity cases.")


      Romick v. Commonwealth, Record No. 1580-12-4, at *5 (Va. Ct. App. Nov.

19, 2013) ("Although Romick's behavior was bizarre, the evidence merely proved

nudity and was insufficient to prove Romick's actions had as its dominant purpose

a pmrient interest in sex.")




                                           17
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 20 of 72 Pageid#: 51




      A.M. v. Commonwealth, Record No. 1150-12-4, at *4-5 (Va. Ct. App. Feb.

12, 2013) ("While "private parts" can include the buttocks, Hart v.

Commonwealth, 18 Va. App. 77, 79, 441 S.E.2d 706, 707 (1994), Code§ 18.2-387

does not criminalize mere exposure of a naked body, see Price v. Commonwealth,

214 Va. 490,493,201 S.E.2d 798,800 (1974) ("A portrayal of nudity is not, as a

matter oflaw, a sufficient basis for finding that [it] is obscene."). Instead, a

conviction under Code§ 18.2-387 requires proof beyond a reasonable doubt of

obscenity. '-"'ode   ~   '3.2-372 defines the word "obscene" accordingly:


          The word "obscene" where it appears in this article shall mean that which,

considered as a whole, has as its dominant theme or purpose an appeal to the

prurient interest in sex, that is, a shameful or morbid interest in nudity, sexual

conduct, sexual excitement, excretory functions or products thereof or

sadomasochistic abuse, and which goes substantially beyond customary limits of

candor in description or representation of such matters and which, taken as a

whole, does not have serious literary, artistic, political or scientific value.


       (Emphasis added). The "obscenity" element of Code § 18.2-387 may be

satisfied when: (1) the accused admits to possessing such intent, Moses v.

Commonwealth, 45 Va. App. 357, 359-60, 611 S.E.2d 607, 608 (2005) (en bane);

(2) the defendant is visibly aroused, Morales v. Commonwealth, 31 Va. App. 541,

543, 525 S.E.2d 23, 24 (2000); (3) the defendant engages in masturbatory

                                              18
       Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 21 of 72 Pageid#: 52




        behavior, Copeland v. Commonwealth, 31 Va. App. 512,515,525 S.E.2d 9, 10-11

        (2000); or (4) in other circumstances when the totality of the circumstances

        supports an inference that the accused had as his dominant purpose a prurient

        interest in sex. See Jackson, 443 U.S. at 319. Even with properly according the trial

        court's factfinding "with the highest degree of appellate deference," Thomas v.

        Commonwealth, 48 Va. App. 605,608, 633 S.E.2d 229, 231 (2006), the record

        here does not support the conclusion that appellant's conduct was obscene, as is

        defined in Code§ 18.2-372 and as required by Code§ 18.2-387. It was repulsive,

        disrespectful, and inappropriate in every way- but not actually "obscene" as the

        General Assembly has defined the meaning of that term in Code§ 18.2-372.")

              The Commonwealth did not prove intent in the General District Court trial.


              The General District Court erred in finding that the evidence before it was

        sufficient to find that Petitioner had violated Virginia Code § 18.2-387 because the

        evidence fails to show that Appellant acted intentionally to make an obscene

        display or exposure of his person. That statute provides, in relevant part, that

        "[e]very person who intentionally makes an obscene display or exposure of his

        person, or the private parts thereof, in any public place, or in any place where

        others are present, or procures another to so expose himself, shall be guilty of a

        Class 1 misdemeanor." Va. Code§ 18.2-387 (emphases added).



                                                  19



- - - - -- - - --      -·-- - -   -
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 22 of 72 Pageid#: 53




      While the evidence may show that Petitioner was naked in public at night, as

stated above, nudity, without more, is not obscene under Virginia law. Rather,

"[t]he word 'obscene' where it appears in this article shall mean that which,

considered as a whole, has as its dominant theme or purpose an appeal to the

prurient interest in sex, that is a shameful or morbid interest in nudity, sexual

conduct, sexual excitement, excretory functions or products thereof or

sadomasochistic abuse, and which goes substantially beyond customary limits of

candor in description or representation of such matters and which, taken as a

whole, does not have serious literary, artistic, political or scientific value." Va.

Code§ 18.2-372 (emphasis added). While Virginia does not appear to have

established a clean definition of criminal intent, Black's Law Dictionary defines it

as "[a]n intent to commit an actus reus without any justification, excuse, or other

defense."

       In summary, in order to show that Petitioner violated the indecent exposure

statute under Virginia law, the Commonwealth was required to prove, among other

things, that Petitioner had the intent to display or expose himself in a way which

has, as its dominant theme or purpose, appeal to the prurient interest in sex, as

further defmed above, without any justification, excuse, or other defense. The

Commonwealth failed to do so. Rather, the Commonwealth' s evidence, presented

through its own witness or witnesses, showed Petitioner as someone who was

                                            20
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 23 of 72 Pageid#: 54




running around naked between midnight and 3:00 a.m. and taking pictures of

himself because he believed that someone was going to hurt his family if he did not

do so. Then there is also evidence that was uninvestigated on the record in regards

to carbon monoxide. See CORRESPONDENCE, Exhibit 1 which the page footer

says "Page 295" testimony from Pete Compton, a chimney expert from Bassett,

Virginia, and licensed in Virginia. The Commonwealth and the defense counsel

both failed to conduct any investigation and inquiry into Pete Compton and the

evidence of carbon monoxide gas found in Petitioner's apartment, the living

residence of Petitioner at the time in 2018, which may help to explain his abnormal

and irrational behavior.

      The General District Court did not hear, however, any evidence of Petitioner

having his dominant theme, or purpose being an appeal to the prurient interest in

sex. For example, there was no evidence of Petitioner making any sexual remarks,

being aroused, masturbating (photos of Petitioner submitted by Mr. Hall are

questionable but do not show masturbation as masturbation is moving/rubbing the

genital repetitively until an excretion occurs and byproducts thereof which that

action did not happen), or enjoying his conduct, sexually or otherwise. If a person

was purposing to expose himself in public because he or she found it sexually

arousing, it would be logical that he or she would pick a place and time where he

or she would expect to encounter lots of members of the public. Appellant did not

                                         21
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 24 of 72 Pageid#: 55




do that. Rather, he was running around between midnight and 3:00a.m. and the

witnesses to his nudity were few.


      Hence, the statements Petitioner made to police and his conduct both

indicate that, in the light most favorable to the Commonwealth, he was naked in

public at nighttime while having a psychiatric episode, but without the intent

necessary to commit indecent expo~ure under Virginia law. Consequently, the

district court erred, as a matter of law, when it found that Petitioner had violated

the Virginia state law offense of indecent exposure as per Virginia Code§ 18.2-

387. The mental evaluator in the General District Court did not know about the

Piedmont Community Services diagnosis from Dr. Conrad Daum, a forensic

psychiatrist diagnosing Brian with "psychosis" in October of 2018. The

psychologist did not know that Petitioner had been subject to carbon monoxide gas

in the home because Petitioner did not know until after his conviction but the

evidence is listed in the record of the Circuit Court. For either attorney to mention

nothing of it and not investigating any of it, and not showing either Court the

concerning issue of carbon monoxide and how it affects the intent in regards to

Petitioner and the indecent exposure law. Counsel failed to do any of it, yet

Attorney Edward Kennedy from Clarksburg, West Virginia, as per Petitioner's

federal appeal on his Supervised Release Violation, that attorney actually fought

for him but never Matthew Clark, and never Lauren McGarry. See Fourth Circuit,

                                           22
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 25 of 72 Pageid#: 56




U.S. Court of Appeals case, USCA4 Appeal: 19-4758, Doc: 21, Filed: 12/19/2019,

Pg: 1-22. Even Scott Albrecht tried his best but still didn't cite the case law, didn't

even attempt a motion to dismiss, didn't send any letters for "litigation hold" to ask

Sovah Hospital to hold onto the blood vials and not destroy the evidence, and

didn't give all of the concerning medical record materials to the psychologist who

had conducted the evaluation in the General District Court. What a failure.

Petitioner has more than enough evidence of ineffective assistance of counsel that

was defective in both of his direct criminal appeal and throughout the criminal

case.


        Petitioner did not validly withdrawn his appeal in the Circuit Court and was

apparent on the record itself with his rantings within the very "FAX" Motion "to

Withdraw Appeal" which the Circuit Court even erred on the record by ignoring

what was obvious here, and therefore Petitioner entered no valid guilty plea since

no papers were signed ever stating the word "guilty", no verbal plea was ever

entered on the record. Petitioner was never questioned in open court about why he

was withdrawing his appeal, what rights he had and the very rights that would be

waived by agreeing to withdraw the appeal and accepting the decision of guilt in

the General District Court.

        See "MOTION- FAX TO WITHDRAW APPEAL," pg. 421 -432. A

waiver of appeal is invalid if the record shows that counsel was ineffective.

                                           23
         Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 26 of 72 Pageid#: 57




              See United States v. Kelly, 915 F .3d 344 (5th Cir. 20 19) "This court reviews

        de novo whether an appeal waiver bars an appeal." United States v. Keele, 755

        F.3d 752, 754 (5th Cir. 2014). " A criminal defendant may waive his statutory

        right to appeal in a valid plea agreement."         United States v. Pleitez, 876 F.3d

         150, 156 (5th Cir. 2017). When deciding "whether an appeal of a sentence is

        barred by an appeal waiver provision in a plea agree-ment, we conduct a two-step

         inquiry: (1) whether the waiver was knowing and voluntary and (2) whether the

         waiver applies to the circumstances at hand, based on the plain language of

         the agreement."   United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005). For

         a waiver to be knowing and voluntary, "[a] defendant must know that he

         had a 'right to appeal his sentence and that he was giving up that right."'

         United States v. Portillo, 18 F.3d 290, 292 (5th Cir. 1994) (quoting United

         States v. Melancon, 972 F.2d 566, 568 (5th Cir. 1992)). Moreover, "[a]waiver is

         both knowing and voluntary if the defendant indicates that he read and understood

         the agreement and the agreement contains an 'explicit, un-ambiguous waiver

         of appeal."' Keele, 755 F.3d at 754 (quoting United States v. McKinney, 406

         F.3d 744, 746 (5th Cir. 2005)).          But, as acknowledged in the plea

         agreement, "a defendant may always avoid a waiver on the limited grounds

         that the waiver of appeal itself was tainted by [lAC]." United States v. White, 307

         F.3d 336, 339 (5th Cir. 2002).


                                                     24




- - - - - - - - -- - · - - -              -   -
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 27 of 72 Pageid#: 58




      See United States v. Moore, No. 11-5073, at *3-4 (4th Cir. Aug. 3, 2012)

("Cannon's appellate waiver excepted appeals based on ineffective assistance of

counsel. He therefore has not waived his right to pursue this claim on direct appeal.

However, claims of ineffective assistance of counsel are not cognizable on direct

appeal unless the record conclusively establishes that counsel provided ineffective

assistance. United States v. Baldovinos, 434 F.3d 233,239 (4th Cir. 2006); see also

United States v. King, 119 F.3d 290, 295 (4th Cir. 1997) ("[I]t is well settled that a

claim of ineffective assistance should be raised in a 28 U.S.C. § 2255 motion in the

district court rather than on direct appeal, unless the record conclusively shows

ineffective assistance.") (internal quotation marks omitted). The record does not

conclusively establish that Cannon's counsel was ineffective. Thus, we affinn

Cannon's conviction and sentence to the extent that he makes this challenge.").

Osborne v. U.S., Criminal Action No. 1:07CR00057, at *9 (W.D. Va. Jan. 19,

2010) ("See Harper v. United States, _      F.Supp.2d _ , 2009 WL 3245452, *5

(N.D.W.Va. 2009) ("Claims for ineffective assistance of counsel, for actions taken

after a defendant's entry into a plea agreement, are not waived by a general waiver

of appeal rights contained in a plea agreement."); Moon v. United States, 181 F.

Supp. 2d 596, 603 (E.D.Va. 2002) ("The court finds that petitioner's ineffective

assistance of counsel at sentencing [lies] outside the scope of the waiver."); Butler

v. United States, 173 F. Supp. 2d 489, 494 (E.D.Va. 2001) (stating that "a§ 2255


                                           25
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 28 of 72 Pageid#: 59




waiver should not bar ineffective assistance of counsel claims ... just as direct

appeal waivers do not bar those claims").")


      As long as Petitioner can show from the record that counsel was

constitutionally deficient and had caused his waiver of appeal in the Circuit Court,

such as his "MOTION- FAX TO WITHDRAW APPEAL," pg. 421-432, and the

Comt's "ORDER IN MISDEMEANOR OR TRAFFIC INFRACTION," pg. 433-

433, his withdrawal of appeal can be ruled invalid, null and void, by this Court or

even the higher Court of Appeals. Null and void judgments can be challenged at

any time. Judgments are void or voidable when due process was deprived or

procured by fraud.


      Payne v. Commonwealth, 5 Va. App. 498,499 (Va. Ct. App. 1988) ("(5)

Right to Counsel -Effective Assistance of Counsel -        Standard. -   Code Sec.

19.2-317.1 allows an appellate court to entertain claims of ineffective assistance of

counsel on direct appeal only if all matters relating to such issue are fully

contained within the record of the trial.")

  NEW EVIDENCE SUBMITTED IN ATTACHMENT TO THIS MOTION

       Petitioner submits the following new pieces of evidence not previously

known to the Martinsville General District Court and/or may not even known to

the Circuit Court of Martinsville.


                                              26
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 29 of 72 Pageid#: 60




EXHIBITS ATTACHED TO THIS MOTION:


 Exhibit No.      Description                                   Page range
 EXHIBIT 1.             Three photographs and two pages of      1-6
                  scanned materials - 5 pages total

                  CONTENTS:
                  (l)Front of envelope with Binder Clip and
                  attached fax transmitted page
                  (2)Front of Envelope
                  (3 )Back of Envelope
                  (4 )Certified Mail receipt, USPS receipt,
                  and Return Receipt(front)
                  ( 5)Certified Mail receipt, USPS receipt,
                   and Return Receipt(back)
 EXHIBIT 2.        1-page letter statement from Pete             7-10
                   Compton, expert chimney sweeper
                   witness. Pete Compton of ACE Chimney
                   Sweeper, Bassett, Virginia. 2 pages of
                   misc. exhibit page markers from federal
                   court record.
 EXHIBIT 3.        The Sovah Hospital medical record of          11-19
                   September 21,2018.
 EXHIBIT 4.        A photocopy of the filing in Writ of          20-34
                   Habeas Corpus showing a photocopy of
                   the letter mailed to Martinsville Police
                   Chief, the photocopy of the very same
                   letter contained in the envelope
                   photographed in Exhibit 1.
34 pages total   including Exhibit page markers.


      How Exhibit 1 arguably applies to Writ of Error Coram Vobis:


Exhibit 1 proves that Martinsville Police Officer Sergeant Robert Jones did not

have all of the facts available to him at the time that Petitioner was charged with

indecent exposure in the "Arrest Warrant". In fact it shows the lack-of-

                                          27
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 30 of 72 Pageid#: 61




investigation and incompetence of not only Martinsville Police Department but

also the incompetence of the Commonwealth Attorney of Martinsville. The

envelope was never opened by the Commonwealth Attorney and neither of the

Police Department and neither of Matthew Clark. Petitioner is willing to present

this envelope as physical piece of evidence if requested by this Court and allow the

other party to conduct discovery examination, for the Commonwealth Attorney to

examine the envelope and take photographs of the envelope, as well as any other

applicable action under the Rules of Discovery. See Exhibit 4 for copy of letter.


What was contained in the envelope? A letter to the Police Chief of Martinsville

(Exhibit 4) with evidence attached to the letter. A copy of that letter was filed in

the Writ of Habeas Corpus petition under case no. CL19000331-00. A photocopy

of all of the contents of what was in the sealed envelope was also filed with the

U.S. District Court. That envelope was originally mailed to Martinsville Police

Department Chief G. E. Cassady, then was transferred to the Commonwealth

Attorney, then to Attorney Matthew Scott Thomas Clark, then it ended up in

Petitioner's hands.

       See DECLARATION entitled "Evidence Declaration of Brian David Hill

Regarding Carbon Monoxide and Letgter to Martinsville Police Chief in

Opposition to Govemment's/Respondent's Documents# 156, # 157, # 158, # 159,

and# 160 " filed by BRIAN DAVID HJLL. (Attachments: # 1 Exhibit 0, # 2
                                          28
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 31 of 72 Pageid#: 62




Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6 Exhibit 5, # 7 Exhibit 6, #

8 Exhibit 7, # 9 Exhibit 8, # 10 Exhibit 9, # 11 Exhibit 10, # 12 Envelope- Front

and Back) (Garland, Leah) (Entered: 07/22/2019). All within Document #181, U.S.

District Court for the Middle District of North Carolina federal court record.


      How Exhibit 2 arguably applies to Writ of Error Coram Vobis:


      That a chimney sweeping expert Pete Compton acknowledged to finding

evidence of carbon monoxide gas in Petitioner's apartment in 2019. Because the

gas was never discovered, Petitioner and his mother Roberta Hill had suffered

months and months of carbon monoxide gas without even knowing it. Carbon

monoxide gas can cause weird and abnormal behaviors, even inappropriate

behaviors. Carbon monoxide gas affects the mental state of its victim. It can even

cause psychosis, hallucinations, and even death. It is known as the silent killer.

       How Exhibit 3 arguably applies to Writ of Error Coram Vobis:

       That Sovah Hospital prematurely released Petitioner to Martinsville City

Jail, while he had exhibited evidence of Sinus Tachycardia, the laboratory tests

were ordered but then later deleted from the chart (See Pg. 19 of Exhibit 3). This

proves spoliation of evidence since the blood vials aka the blood drawn from Brian

David Hill were thrown away and the laboratory tests would have found the levels

of carbon monoxide gas poisoning. The lab tests were canceled without


                                           29
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 32 of 72 Pageid#: 63




explanation. The Hospital never tested the blood sugar of Brian David Hill.

Petitioner had cuts/abrasions all over his body. Petitioner should have been

committed to the hospital until the laboratory tests were completed and to

investigate why Petitioner had Sinus Tachycardia type readings for his resting

blood pulse being over 100 which is not normal for a healthy person. The Hospital

medically neglected him and then covered up the blood drawn evidence which is

spoliation of evidence. Once Petitioner was charged with a crime, that created a

litigation for the Commonwealth of Virginia to prosecute him, and thus Scott

Albrecht should have quickly filed a "litigation hold" letter as well as the

Commonwealth Attorney and that would have been the end of Petitioner facing a

trial for indecent exposure once the levels were made known by lab tests. Both

lawyers failed justice and failed the Court. The Court has erred to even have

acknowledged that Petitioner was medically cleared and then arrested by

Martinsville Police. It is medical neglect that caused the wrongful conviction of

Petitioner and destroyed exculpatory evidence of blood samples obtained at Sovah

Hospital of Martinsville. What a terrible hospital, they need to be SUED for

Petitioner's suffering and criminal case legal drama. Those same Hospital records

were likely reviewed by the psychologist who had evaluated Petitioner in

November, 2018 for the General District Court over competency.

       How Exhibit 4 arguably applies to Writ of Error Coram Vobis:

                                           30
         Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 33 of 72 Pageid#: 64




                    The Exhibit 4 filing shows a photocopy of the very letter that was mailed in

         the envelope that was photographed and marked as Exhibit 1 in attachment to this

         Motion. Also the exhibit marker shows that the very same letter was also filed in

         the Writ of Habeas Corpus case by Petitioner.


                    Neighbors v. Commonwealth, 274 Va. 503, 508 (Va. 2007) ("The principal

         function of the writ is to afford to the court in which an action was tried an

         opportunity to correct its own record with reference to a vital fact not known when

         the judgment was rendered, and which could not have been presented by a motion

         for a new trial, appeal or other existing statutory proceeding. Black's Law Diet., 3

         ed., p. 1861; 24 C.J.S., Criminal Law,§ 1606 b., p. 145; Ford v. Commonwealth,

         312 Ky. 718, 229 S.W.2d 470. It lies for an error of fact not apparent on the record,

         not attributable to the applicant's negligence, and which if known by the court

         would have prevented rendition of the judgment. It does not lie for newly-

         discovered evidence or newly-arising facts, or facts adjudicated on the triaL It is

         not available where advantage could have been taken of the alleged error at the

         trial, as where the facts complained of were known before or at the trial, or where

         at the trial the accused or his attorney knew of the existence of such facts but failed

         to present them. 24 C.J.S., Criminal Law,§ 1606 at p. 148; 49 C.J.S., Judgments, §

         312 c, pp. 563, 567.")




                                                       31




- - - -·- ·-   --
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 34 of 72 Pageid#: 65




      There were a lot of errors of fact. Petitioner was not obscene and was under

a substance, gas, narcotic, or drug which would explain his naked behavior at

night. The spoliation of evidence should have been noted in the General District

Court. The carbon monoxide evidence should have been made known in the

General District Court. The very substance or gas that affected his behavior but

was not made known to the General District Court. The Police failed to conduct a

real and thorough investigation, they just wanted a quick criminal conviction

systematically like with all of the other people they had charged, let the legal

process to have dealt with it.

                                  CONCLUSION

      For the foregoing reasons, Petitioner asks this Court to open up the General

District Court case and conviction of indecent exposure on December 21 , 2018,

and open up the reaffirmation of conviction on November 15,2019, for

investigation and inquiry, to correct the errors of fact and errors oflaw, and to

acquit Petitioner of indecent exposure as he is legally innocent. Petitioner may

have no other means to legally challenge his conviction as Habeas Corpus is

limited to state custody requirement, and Direct Appeal may not be available since

Petitioner had withdrawn his appeal. This Writ may be Petitioner's last resort to

correct a miscarriage of justice, wrongfully convicting an innocent man which was

not as a matter of law. As a matter of law, Petitioner is actually innocent.
                                          32
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 35 of 72 Pageid#: 66




      Petitioner asks this Honorable Court to correct the errors of facts, errors of

law, and give Petitioner an opportunity to challenge and overturn his wrongful

conviction on December 21, 2018, and November 15,2019 of withdrawing appeal

back to the General District Court. Petitioner asks for permanent acquittal and

vacatur of the criminal conviction once and for all. Petitioner asks for any other

relief that may be appropriate for the interests of justice. Thank You!

Respectfully filed with this Court, this the 16th Day ofMarch, 2020.


                                                    BRIAN DAVID HILL
                        fiNE ,




                                                    Brian David Hill -
                                                    Ally of Qanon
                                                    Founder of USWGO
                                                    Alternative News
                                                    310 Forest Street, Apt.
                                                    2 Martinsville,
                                                    Virginia 241 12
                                                    (276) 790-3505
                                                    ProSe




                                 CERTIFICATE OF FILING AND SERVICE

                    I hereby certify that on this 16th day of March, 2020, I caused this

          "Motfon for writ of error coram vobis" to be hand delivered to the
                I
                                             33
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 36 of 72 Pageid#: 67




        Commonwealth of Virginia through the Commonwealth Attorney's

        Office of Martinsville and will attach proof of service (proof of receipt

        obtained from the Commonwealth Attorney's Office) which shall satisfy

        proof of service on the following parties:

              Glen Andrew Hall, Esq.
              Martinsville Commonwealth's Attorney's Office
              55 West Church Street
              Martinsville, Virginia
              24112
              (276) 403-5470


              Counsel for the Commonwealth




                               Brian David Hill-
                               Ally of Qanon
            --~--~. .~~--. .~~ FounderofUSWGO
                               Alternative News
                               310 Forest Street, Apt.
                               2 Martinsville,
                               Virginia 24112
                               (276) 790-3505
                                               ProSe




                                        34
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 37 of 72 Pageid#: 68




            RECENED A DOCUMENT FROM BRIAN HILL:



                                   NAME




                     Commonwealth v. BRIAN HILL




  lao




        •                             .                                        ~   .
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 38 of 72 Pageid#: 69




                     Exhibit 1
                              USWGO
                  ALLY OF QANON II DRAIN THE SWAMP




             CIRCUIT COURT OF MARTINSVILLE, CASE NO.
                          CR19000009-00

         Exhibit in attachment to "Motion for writ of error coram vobis"
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 39 of 72 Pageid#: 70




                                                                                    Very Important Evidence.
                                                                                    Please sign for il Chief G. E. Casaady.

                                                                                    I am sorry that it is restricted delivery but I wanted to
                                                                         $ 18 95    make sure that the evidence was picked up by oomebocly in
                                                                                    your Department

                                                                         $20.00
                                                                         ($1. 05)   Medical records/reports, statement from expert witlleu
                                                                                    Pete Compton a chimney expert Evidence of lhreateoing
                                       c $SO    I CStratlCE                         greeting card that was received by a citizen ofMartiDsviDe.
                     tr-ac 1r01 n.Jiber t < 28777
                        "31'
            :lJS?S :o get tl>o lates: status                                        A lot of important evidence that needs to be picked up and
            -       ~ and Data r-otes J'l&y
                          ·~         1 also vt::.lt ..,...u-sps.con.
                                                                                    reviewed b y the Police Ch1ef and g~ven to Officer R. D.
                                '"'or    ca11 1-800- 222-1 811                      Tones. Please sign for it. Thank you for your time and
                                                                                    attention to this matter. Thank you for your servtce . God
          Sa-ve ...... s                pt as ev1dence of                           Bless. USPS rather it be picked up than redelivered. - Brian
                          t:"    Fe'"   ,,.,for•auon on       f1l Hlg
                       >..~d"Cf: ~: a .,       go to
                          ....., \bPS     COitV'he1P 1 c1ai~      nt11

                                 Pre>~' Ehli   yocr Hat 1                                  For Fax; 276.403.5306
                                Troe     'lo..T Paci:.ages
                                S1 11> UP for FRfE i
                        .-. tnforll800e1t yery c011


                  s.o es.    .~ r.cl ou st~ and pos. tctge
             41
                  J.ds      fer gtJc:tf"'ctt1t~ liiir•tCtil~ only
                   •            vw 'or         your   bth1roess
                       I£'J- ,J5 SERVE vOO BEHEP
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 40 of 72 Pageid#: 71




                        A TTN: Police Chief G. E. Cassady
                        1




                        Martinsville Police Department
                        55 West Church St.
                        Martinsville, VA 24112
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 41 of 72 Pageid#: 72
               Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 42 of 72 Pageid#: 73



============== ===·-========================
                MARTINSVILLE
               1123 SPRUCE ST
         MARTINSVILLE, VA 24112-9998
                 515652-0362
                 (800) 275-8777
              07/19/2019 09:12 AM
====~==~ ~-=========~== ==~= == ==~===~=~= ====


--.   ------·- ------------------------ -- ----- -
Product                     aw       Unit         Price    CJ Postage
                                                           .:0
                                                                                     I • y._

                                    Pri ce                 ...II
                                                           ru
 PM 1-Day                 1      $7 .35           $7.35
                                                           1'-
      <Domestic)                                           r-'1
      <MARTINSVILLE, VA 24112)                             CJ      Sireeiiiii!A;;f
      <W eight:O Lb 13.30 Qz }                             1'-
      <Expected Delivery Day)                                      t/iY:srare;zTf'
      <Saturday 07/20/2019)
 Return Receipt                                   $2 .80
      (USPS Return Rece ipt # )
      (9590940235277275749741)
·cer-t Mai 1 RstrDel                              $8.80


+.    <Recipient name)
       <G E CASSADY>
       <USPS C~rtif i ed Mai l #)                                                                   1 I ~~~
                                                                                                                          -~--


                                                                                                                          ~
                                                                                                                          Q)

       <70172680000057509122)
 ··-- ----------- ----- --------------------- -
                                                                                                    ~rJ       ·s1l. ~~~   &l
                                                                                                                          a:
                                                                                               z0   ~ ·- ';      ~"" ·-
                                                 $18 .95                                            iii!~ a; _~88~        ~
Total:
 --·--------- ------ -------------- -·-·-·· -----
                                                                                               0
                                                                                                      j"il
                                                                                                    ~ ., ~~ .ae "o
                                                                                                    ,. ~~Ei.,
                                                                                                                e~
                                                                                                                ;;i
                                                                                                                          Q)
                                                                                                                          a:

 -- -------·-- -- ---------·- --- -------- ----- -- -
                                                 $20.00
                                                                                                      ~i"~i    ~],
                                                                                                       a: a:~tl)tl)a;
                                                                                                    DO D 0       DO
                                                                                                                          1
                                                                                                                          E
 Cash                                                                                                                     0
                                                                                                                          0
 Change                                         ($1.05)
           -   ---------- ·-- ------- -------- ---- ----
                                                                                                                      ~
 Includes up to $50 insurance
                                                                                                                      ~
 Te)<t your tracking number to 28777
 <2USPSl to get the l atest status.                                                                                   ~
 Standard Message and Data rates may
 apply. You may also visit www.usps.cotll
 USPS Tracking or call 1-800-222-1811 .

 Save this r·ece i pt as ev idence of
 i nstwance. For- information on f i 1i ng
 an insurance claim go to
 https: //www.usps .com/help/cl aims .htm
              Preview your Mai 1
             Track your Packages
             Sign up for FREE ®
           www.informeddelivery.com

  All sales final on stamps and postage.
   Refunds for guarant eed servi ces only.
       Thank you for your bus1ness.
           HELP US SERVE YOU BETTER
           TELL US ABOUT YOUR RECENT
               POSTAL EXPERIENCE
                      Go t o:
       https :/ /postalexperience .com/Pos
       840-5250-0004-003-00041-12438-02
                 Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 43 of 72 Pageid#: 74


=======~====== === ·-= === === = = ==== ====== =====
                  MARTINSVILLE
                 1123 SPRUCE ST
           MARTINSVILLE, VA 24112-9998
                   515652-0362
                   (800)275-8777
                07/19/2019 09 :12AM                                   CJ
=-=~=; ~~--=========~= = = ==== = ==~=== ~ =~== = ==                  CJ
~ ==~======= ======~ =~~= ==========~ ==== == =~ =
                                                                      c:J
                                                                      c:J
--··   --- ---·----- ------ --- --- -        - ··-   ------- --             ~~~~~~~~======~
Product                          Qty       Unit            Pr ice     c:J
                                          Pr-i ce                     co
------- -·---- --- --- --- - ------                   ------- -       ~ ~~~~="~~~--------~
                                                                      ru
PM 1-Day                 1      $7 .35                     $7 .35
     <Domestic)                                                       1'- ~~-­
     <MARTINSVILLE, VA 24112>                                         M
     <Weight:O Lb 13 .30 Oz>                                          c:J "SimfiiifAPt
                                                                      1'-
     <Expected De 1i ver-y Day)
     <Saturday 07/ 20/2019 )
Return Receipt                                             $2 .80
     <USPS Return Rece i pt #)
     (9590940235277275749741)
Cer·t Ma i 1 RstrDe 1                                       $8. 80
     <Recipient name)                                                  :-------- -- ------ ---   -------~--~
~(G E CASSADY>
  f <USPS Certified Mail # )
     (70172680000057509122)
 ··-   - - --- -- -- - - - ------- - - - - ---· --·· --- - -- -   -
 Total:                                                $18.95
  -· -- -- --- -- --- - -- - ------- --- -- ·- ·-·- - -- ----

 ---- -- -- ·· --------------- ----- -------------- -
 Cash                                                      $20 .00
 Cl1ange                                                  ($1.05)
                ----------------------------------
 Inc ludes up t o $50 insurance
 Text your tr·acki ng number to 28777
                                                                                 ----
 <2USPS> to get the latest status.
 Standar-d Message and Data rates may
 apply. You may also visit www .usps.com                                        --
                                                                                    -
 USPS Tracking or call 1-800-222-1811.                                        ::::::
 Save this receipt as evi dence of                                            ----
 insurance. For i nfor·mat ion on f i 1i ng
 an insurance claim go to
 https: //www .usps.com/he lp/cl aims.htm
                                                                             --
                   Preview your Ma il                                       --::::
                 Track your Packages
                 Sign up for FREE@
              www . informeddeli very. com
                                                                            -
                                                                            ...::
                                                                            ...::
  All sales final on stamps and postage .
   Refunds for· guaranteed serv ices only .
       Thank you for your bus1ness .
              HELP US SERVE YOU BETTER
              TELL US ABOUT YOUR RECENT
                  POSTAL EXPERIENCE
                      Go to:
        https ://postalexperience.corn/Pos
         840-5250-0004-003-00041-12438 -02
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 44 of 72 Pageid#: 75




                     Exhibit 2
                              USWGO
                  ALLY OF QANON II DRAIN THE SWAMP




              CIRCUIT COURT OF MARTINSVILLE, CASE NO.
                           CR19000009-00

         Exhibit in attachment to "Motion for writ of error coram vobis"
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 45 of 72 Pageid#: 76




                    Exhibit 15
                                 USWGO
                       QANON II DRAIN THE SWAMP




              PETITION FOR WRIT OF HABEAS CORPUS
      MARTINSVILLE GENERAL DISTRICT COURT CASE NO. C18-3138
        MARTINSVILLE CIRCUIT COURT CASE NO. CR19000009-00

Exhibit in attachment to "BRIEF AND EXHIBITS IN SUPPORT OF PETITION FOR
                           WRIT OF HABEAS CORPUS''




      Case 1:13-cr-00435-TDS Document 221-16 Filed 11/20/19 Paae 1 of 3
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 46 of 72 Pageid#: 77




                     Exhibit 1
                                USWGO
                      QANON II DRAIN THE SWAMP
                      MAKE AMERICA GREAT AGAIN




    MARTINSVILLE VIRGINIA CIRCUIT COURT CASE NO. CR19000009-00

         UNITED STATES DISTRICT COURT CASE NO. 1:13-CR-435-1
               :MIDPLE DISTRICT OF NORTH CAROLINA




       Case 1:13-cr-00435-TDS Document 181-2 Filed 07/22/19 Paae 1 of 2
      Case 1:13-cr-00435-TDS Document 221-16 Filed 11/20/19 Paae 2 of 3
     Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 47 of 72 Pageid#: 78




To Whom This May Concern:

On January 30, 2019 I went to the house at 310 Forest St., Martinsville, Va 24112 to measure
and give a price for a Chimney cover. Rober1a Hill and her parents: Ken & SteiJa Forinash
escorted me to Apt 1 to show me the i"ireplace which had a small amount of white residue
inside, no damage to the ceiling and wall around the firep lace. They then escorted me
downstairs to Apt 2 where parts of the ceiling above the 11replace had fallen and there was a lot
of damage in the remaining ceiling below the hearth of the fireplace in apt 1 located above apt 2
and a lot of damage along the wall in apt 2 above and on both sides of the fireplac as well as a
lot of white residue inside of the fireplace. After this, we went down another flight of stairs to
the basement where the gas boiler heater and the gas hot water heater were located to show me
that there would be 3 holes in the chimney.
I then went outside and got my ladder to measure the chimney. This was when I found out that
all 3 holes were covered with tin. Knowing that the gas boiler heater & gas hot water heater
needed to be vented at all times, l immediately removed the tin covering the hole so carbon
monoxide would no longer go through the house. Ms Hill had informed me that she had called
a chimney sweep in Rocky Mount VA in October, 2017 to clean the chimney and to put screen
on all holes after the family spotted birds going into their tireplace the year before. In my 25
years of doing this type of work, this was the first time I ha e ever een tin covering holes
,.vbere it is important to vent gas heaters. I showed the family the tin I had just removed and
had them to climb my ladder to look at the chimn •y. We then went back in the house, and [
informed them that the white residue in ide both tireplaces was from the gas that had no otherG /!..
place to escape and infor1ned them that they had been exposed to carbon monoxide p9iGGRing, ~. t.
but now that the tin had been removed, there should n longer be any problems.         I returned to c=/
the house on Februal) 4, 2019 and installed a stainless steel multifaceted chimney cap vented
with screen on all 4 sides.


                                                   /                ;     I
Signed as a witness on this date: _.-_>_
                                      K~_·_-. _•·_"_
                                              . . t..__.-_. __' ___._<·_~-.._--'-,~-=-·-=--k
                                                                                          =--:\__t_
                                                                                                  ·   )   /   ~)




_fl~.~£0~~-                                                    _6_:!;-lj
Pete Compton            ACE Chimney & Wildlife; Bassett, VA
Phone 276-629-4453




                  case 1:13-cr-00435-TDS Document 181-2 Filed 07/22/19 Paae 2 of 2
                 case 1:13-cr-00435-TDS Document 221-16 Filed 11/20/19 Paae 3 of 3
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 48 of 72 Pageid#: 79




                     Exhibit 3
                              USWGO
                  ALLY OF QANON II DRAIN THE SWAMP




              CIRCUIT COURT OF MARTINSVILLE, CASE NO.
                           CR19000009-00

         Exhibit in attachment to "Motion for writ of error coram vobis"
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 49 of 72 Pageid#: 80




                   Exhibit 10


   MARTINSVILLE VIRGINIA CIRCUIT COURT CASE NO. CR19000009-00

        UNITED STATES DISTRICT COURT CASE NO. 1: 13-CR-435-1
              MIDDLE DISTRICT OF NORTH CAROLINA




      Case 1:13-cr-00435-TDS Document 181-11 Filed 07/22/19 Paae 1 of 8
       Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 50 of 72 Pageid#: 81


      • 811111 Hill
        MRN: MMOOl70912
       A<::C'I': MM'I806UI243

                                          Sovah Health Martinsville
                                                      '320 Hospital Drive   ·
                                                    Ma~~~~~~::112                       J ~ {)~j ~ JJ'f3
       Emergency Department                             Hill, Br1an D
       rnstructrona for:
       Arrival Date:                             Frlday,8ephwnber21,2018
       Thank you for chQoslng Sovah Health Martinsville for your care today. The examination and treatment
       you have received In tlie Emergency Department today have been rendered ·on an .emergency basis only
       and are not Intended to be a substitute for an effort to provide complete medical care. You should con~act
       your folloW-up pl'tyalclan as it Is lmporfant that you let him or ffer check you and report any new or .
       remalnfng·problems afnce it is impossible to recognize and treat air elements of an InJury or Illness In a
       single emergency care center vtstt.
       Cere provided by: Hinchman, Brant, 00
       Dlagnbsls:               Abrasion, right knee; Abrasion of unspecified front waU of thorax

        DISCHARGE INSTRUCJIONS                                  FORMS
        VIS, Tetanus, DIPhtheria (Td) - CDC                     Medication Reconciliation
        Abrasion, Easy..tc-Read
        Knee Pain, Easy-to-Read
        FOLLOW UP INSTRUCnONS                                   PReSCRIPTIONS
       Private· Physician                  '            None
           When: Tomorrow; Reason: Further diagnostic
       work-up, Recheck today!s complaints, Continuance
        of care
        Emetgency Department
           \IVhen: As needed; Reason: Fever> 102 F,
       "Trouble breathitig, Worsening of condition
        SPECIAL NC)TES·
        None

       National Hopelll'le Network: 1-800-784~433

       If you received a narcotic or sedative ~dlcatton during your emerg~ncy Department ~ay y~u
       should ·not drive, drink alcohol or operate heavy machinery for the neXt ·8 hours as this medication
       ~ aauae r;frowalnesa. dlzzln858, and dec:rease your response tfme to events.

                                                                  f ~Y transition car.e record and understand the



       Brian HW
                                                              ~~~~

                                MMD0370912       MM7806761243        SOVAH HeaHh - MartinsVJ11e
Dlsehalge Instructions· Scanned - Page 113                                   Job 23328 (0511712019 13:34)- Page 1 Doc# 1
                                                           ··-------------------~------------~---


                   Case 1:13-cr-00435-TDS Document 181-11 Filed 07/22/19 Paae 2 of 8
      Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 51 of 72 Pageid#: 82




   EMERGENCY DEPARTMENT RECORD
   Ph~aician     Documentation
   Sovah Healtb Martinsville
   Name~   Brian Hill
   Age: 28 yrs                                              \
   Sex: Male
   DOS: 05/26/1990
  MRN: MM00370912
  ·A rdval Date: 09/2112018
   Tilae: 04104
  Accaunti: .HM1806761243
   Bed ER 9
  · Pl:ivate MD:
    ED Physician Rinchman, Brant
   HPI:
  09/21
  04 : 40 This 28 yrs old White Male presents to ER via La~ Enforcement with             bdb
  complaints of Knee Pain.
  09/21
  04:48 28-year-old male witb diabetes and autism presents for evaluation                bdh
  after co~~~plaining of right knee pain and scrapes and abrasions.
  Patient was apparently taking pictures of himself in the nude across
  town this evening and when police attempted apprehend him brain
  through Briar patch. Patient does report acratchea and abrasions ~o
  tbe right knee ·but no pain on ranqe of motion. Unknown· last tetanus ••
  Historical:
  - Allergies: Ranitidine;·
  - PMHx: autism; Diabetes· - IDDH; OCD;
  -Exposure Risk/Travel Screening:: Patient has not been out of the
  country in last 30 days. Ha~ you been in contact with anyone who
  is ill that has traveled outside of the country in the 'last 30
   days?   No.
   -Social history:: Tobacco Status: The patient states he/she has
   never used tobacco. The patient/guardian denieao using alcohol,
   street drugs, The patient's primary lanquage is English. The
   patient's preferred language is Enqlisb.
   -Family history:: No immediate family members are acutely i!l.
   -Sepsis Screening:: Sepsis screeninq negative at th!s time.
   - Suicide Risk Screen:: Have you been feeling depressed in the last
   couple of weeks? No Have yQu been feeling hopeless to the extent
   that you would want to end your li!e7 ~ Have you attempted suicide
   or bad a plan to attempt within the last 12 months? No.
   - Abuse Screen:: Patient ve.rbally denies physical, verbal and
   emotional abuse/neglect.
   -Tuberculosis screening:: No s~toms or risk factor~ identified.
   - The history from nurses notes was reviewed: and my personal history
   differs from that reported to nursing.

   ROS:
   09/21
   04:49 All other systems are· negative. except as documented below.                    bdh

   Constitutional : Negative for chills, fever.   R~spiratory:   Negative for




                            MM00370912      MM7806781243   SOVAH Health • Martinsville
ED Physician Record- BeclrDnlc - Page 1/4                             Job 23328 (OS/17/2019 13:34).•- Page 4 Doc# 2



                  Case 1:13-cr-00435-TDS Document 181-11 Filed 07/22/19 Paae 3 of 8
       Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 52 of 72 Pageid#: 83


       Brfall HOI
       MRN: MMDOl7091Z
       ACCT: Mt.:f780676124J

       .FOLLOW UP INSTRUCTIONS
       Private Physiclan
          When: Tomotrow .
           Reason: Further diagnostic work-up, RecheCk today•s complaints, Continuance of care
      ·' Emergency Department
          When: As needed
          Reason: Fever> 102 F, Trouble breathing, Worsening ofcondition




                               MM00370912    MM7808781243    SOVAH Health - Marflnsvilla
Discharge Instructions· Scanned - Page 313                             Job 23328 (05117/201913:34)- Page 3 Doctl1.



                    Case 1:13-cr-00435-TDS Document 181-11 Filed 07/22/19 Paae 4 of 8
      Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 53 of 72 Pageid#: 84


        lbloftHW
        .Ml\H:·MMOOl'I0912
        ACCT: MM181m61Z4J

        MRN II IIIM0037C$12

        X·RAYS and LAB TESTS:
        If you had x-rays today !hey wera read by lite emer~y ~yalelan. Your x·rays wiU also ba rnd by a radiologist Within 24 hours. Jryou
        had a culture done·n wiU take 24 1o 72 IIOu,. tc gal the raault81If lhere Ia a ch~mge 1ft lha x-ray dJagnosla or a pcalflve c:ult\lre, we wnl
      . contact you, Pleiae verify your culrenl phone nUmbar Pllor to discharge a1 the c:hedl out desk.
        ~CATIONS:
        lf you riqelved a preserlpUcn for meclcallon(a)·IOdaY; Ills lmportant.tbal when you Iii"litis you lellhe·ph~t lrnow aU the othe!
        medlcatlons that ycu are on ~ any allerglea you might have. ltls·arao fmportanl that_you naCJry your follow-up phyalclan of aD your
        medications including the preactlptiona you may receive IDCfay.

        TESTS AND PROCEDURES
          ba
        None
        Rad
        None
        Procedures
        None
        Other
        can ERT, IV saline lock

        Chart Copy




                             MM00370912                   M.M7806781243             SOVAH Health • MartlnsvBla
DISdlarge lnstrucUons- Scanned - Page 2/3                                                         Job 23328 (0511712019 13:34) • Page 2 OOct 1



                   Case 1:13-cr-00435-TDS Document 181-11 Filed 07/22/19 Paae 5 of 8
        Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 54 of 72 Pageid#: 85




   cough) .dyspnea on ~xertion, shortness of breath. MS/extre.lty:
   Positive lor: pain, Negative ·for: decreased range of motion,
   paresthesia&, swaliing, tenderness, ti~gling. Skin: Posi~ive for:
   abrasi~n (~), tregative for rash, swelling.

   Exalll:
   09/21
   04:49 eonstitut~onal: This. is a well developed, well nourished p~tient who bdh
   is awake, alert, and in no acute cU.stress. Head/Face: No!liiOCephalic,
   atz:aumatic •. Eyes: Pupils equal round and reactive to light,
   extz:a,..~lar: motions intact.   Lida and lashes ··normal, .Conjunctiva
   and sclera are non-icteric and not injected. Cornea within no.rmal
   limits. Periorbital ueas with rio sNelling, redness, ~ ederoa. BHf:
   Oropharynx with no redness, swelling, or aasses, exudates, or:
   evidence of obstruction, uvula IILidline.. Mucous membranes JILOist. -Ho
   llleningi8111us. Neck:  Supple, full range of motion. without nuchal
   rigidity, or: vertebral point tenderness. No Meninqismus. 'No JVD
   Cardiovascular: R~lar rate and rhythm with a normal Sl and 92. No
   gallops, lllllrmurs, or rubs. No JVD. No pulse defici:.ts. Respiratory:
   Lungs have equal breath sounds bilaterally, clear to auscultation and
   percussion. No rales, rhonchi or wheezes noted. No increased work
   of breathin9, no retractions or nasal flari!lg. Abdol\en/GI: Soft,
   non-tender, with no.naal bowel sounds. No distension or tympany. No
   guarding or rebound.      No pulsatile mass. Back: No apinal
   tenderness. No costovartebral tencie,rneaa. FUll range of 1110tion•
   Skin: Multiple superficial abrasions to the groin and· abdomen
   without lluctWinca or tenderness. MS/ Extremity: Pulses equal~ no
   cyanosis. Neurovascular intact. FUll, normal range of motion·. No
   peripheral edema, tenderness.      Abrasion to right knee but nontender,
   no deformity or swelling. ~uluing without difficulty. Neuro:
   Awake and ale~t, GCS 15, oriec:ed ~o perso~, place, ti~, and
   situation. cranial nerves I!-XI! g=ossly intact.         Psyct: Awake,
   alert, with orientation t 'o pe;rson, place ana t.i:De. Bel'.avlor, mood,
   and affect are within normal· lilllita.
   Vital Signs:
   09/21
   04:09 BP 124 I 8&1 Pulse 119; Reap 19; Temo 98J Pulse ox 98\ ; Weight 99.79 j t
   kg; Hei~ht 6ft. 0 in. (182.88 em); Pain OilOJ      ·
   09/21 .
   05:01 BP 119 I 80; Pulse 106; Reap 16; Temp 98.2; Pulse Ox 99~ ; Pain 0/lO: jt
   09/21
   04:09 Body Mass Index 29.84 (99.79 kg, 182.88           an)                                  jt

   MOM:
   09/21
   0~:04     HSE Initiated by Provider.                                                         bdh
   09121
   04~50 Differential diagnosis~ fracture, sprain, penetratin9 trauma, et al.                   bdh
   ED course: Cleared from a psychiatric standpoi~t by Behavioral
   ~-alth. Patient will be discharged to jail. No new complaints •• Data
   reviewed: vital signs, nurses notes. Counseling: I had a detailed
   discussion with tbe pat~ent and/or guardi~n regarding:. the historical
   points, exam .fi1ld1nga, and any diagnostic results supporting the




                                MM00370912         MM7808781243   80\Wi Health - Martinsville
eo·Pbysic:ian Record ~ Electronfc ·-   Page 2f.4                            Job 23328 (05/1712019 13:34) - Page 5 Doci# 2



                  Case 1:13-cr-00435-TDS Document 181-11 Filed 07/22/19 Paae 6 of 8
       Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 55 of 72 Pageid#: 86



   discharge/admit diagnosis, the need for outpatient follow up, to
   return to the emergency department if symptoms worsen or persist or
   1f there are any questions or concerns that arise at home.
   09/21
   04:16 Order name: Call ElU'J Complete Time: 04:25                                         bdh
   09/21
   04:16 Ordor nama: IV saline lock; Complete Time: 04:36                                    bdh
   09/21
   04:29 Order name: other: NO ·suicidal homi~dal risk1 COmplete Time: 05:03                 bdh
   Dispensed Medications:
   Discontinued: NS 0.9, 1000 ml IV at 999 mL/hr once
   09/21
   04:36 Drug: Tetanus-Diphtheria Toxoid Adult 0.5 ml [Manufacturer: Grifols ' lb1
   Therapeutics. Exp: 09/21/2020. Lot B: A112A. ) Route: IH; Site: right
   deltoid;
   09/21
   0~:04 Follow up: Response: No adverse reaction                              lbl
   09/21
   04:36 Drug: NS 0 . 9\ 1000 ml Route: IVt Rate: 999 mL/hr; Site: right arm;                lbl
   Delivery: Primary tubing;
   09/21
   OS: 11 Follow up: IV Status: Completed infusion                                           dr

   Disposition:
   09/21
   ~4:52 Electxonically signed by Hinchman, Bran~. 00 at 04:~2 o~ 09/21/2018.                bdh
   Chart complete.
   DLspo.si tion :
   09/21/18 04·~52 Discharged to Jail/Police. I~~~presaion: Abrasion, right knee,
   Abra~ion of unspecified front wall of thorax.
   - Condition is Stable.
   - Discharge Instructions: VIS, Tetanus, Diphtheria tTd) - CDC,
   Abrasion, Easy-to-Read, Knee Pain, Easy-to-Read.
   - Medication Reconciliation fo~.
   - Follow up: Private Physician; When: Tomorrow; Reason: Further
   d~agnostic work-up, Recheck :oday's c~~plair.ts, Contin~ance of
   ca~e. Follow up: Emergency Oepartcen~; i~e~: As r.eeded; Reason:
   Fever > 102 F, Trouble breath!nq, Worsening of condition.
   - ~roblem is new.
   - Symptoms have improved.


   Order Results:
   There are currently no results for this order.
   Signatures:
   Dispatcher KedHost                                 EIA.JS
   Tate, Jessica, RN                             RN   jt
   Hinchman, Brant, DO                           DO   bdb




                             MM00370912       MM780B761243     SOVAH Health - Mattinsvllle
ED PhysicJan Record - Electtonic - Page 314                              Job 23328 (0511712019 13:34)- Page 6 DOC# 2



                 Case 1:13-cr-00435-TDS Document 181-11 Filed 07/22/19 Paae 7 of 8
       Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 56 of 72 Pageid#: 87




  Ramey, Nicole                                         nmr
  Bouldin, Lauren, RN                              RN   lbl
  .Reyrtolds 1   Dail~el      R                    RN   dr
                       , ·,
  Co:a:xecti.ons: . !The following iteu we.re deleted from tbe cluar.t )
  Q9/21
  04:48 O!U21 04:16 C()MPREHENSIVE METABOLIC PMEL+LAB ordered. EDMS                           EDMS
  09/21
  04:48 09/21 04:16 COMPLETE BLD COUNT WIAUTO DIFF+LAB ordered. EDHS                          E[JIJS
  09/21
  04:49 09/21 04:16 CPK, TOTAL+LAB ordered. EDMS                                              EDMS
  09/21
  04:50 09/21 04:16 ALCOHet, ETHYL+LAB ordered. EDMS                                          EOMS
  09/21
  04:50 09/21 04:16 STAT OVERDOSE PAH&L+LAB ordered. EDHS                                     EDMS
  09/21
  04:52 09/21 04:52 09/21/2018 04:52 Discharged to Jail/Police. Impression:                   bdh
  Abrasion, riqht knee; Abrasion of unapecified front wall of thorax.
  Condition is St~le. Discharge Instructions: Medicet~on
  Reconciliation. Foll~ up: Private Physician; When: Tomorrow; Reason:
  Further diagnostic wort-up, Recheck today' s complaints, Continuance
  of care. Follow up: Emergency Department; Nhen: As· n~~~ Reason:
  Fever > 102 F, .T rouble breathing, Worsening of condition. Problem is
  new. Symptoms have iJtlproved. bdh
  09/21
  04:54 09/21 04:16 URINAtYSIS W/REFLEX TO CULTURE•~ ordered. EDMS

  ····················································~···························




        -                         ·MMOD370912   MIII78D8781243   SO\Ni Heallh - MartlnsvlDa
eo Php{cfan Record- ElectrOI~ -      Page 414                              Job 2~8 (0511712019 13:84)- Page 7 Docl2



                   Case 1:13-cr-00435-TDS Document 181-11 Filed 07/22/19 Paae 8 of 8
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 57 of 72 Pageid#: 88




                     Exhibit 4
                              USWGO
                  ALLY OF QANON II DRAIN THE SWAMP




             CIRCUIT COURT OF MARTINSVILLE, CASE NO.
                          CR19000009-00

         Exhibit in attachment to "Motion for writ of error coram vobis"
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 58 of 72 Pageid#: 89




                    Exhibit 16
                                 USWGO
                       QANON II DRAIN THE SWAMP




              PETITION FOR WRIT OF HABEAS CORPUS
      MARTINSVILLE GENERAL DISTRICT COURT CASE NO. Cl8-3138
        MARTINSVILLE CIRCUIT COURT CASE NO. CR19000009-00

Exhibit in attachment to "BRIEF AND EXHIBITS IN SUPPORT OF PETITION FOR
                           WRIT OF HABEAS CORPUS"




      Case 1:13-cr-00435-TDS Document 221-17 Filed 11120/19 Paae 1 of 14
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 59 of 72 Pageid#: 90




                      Exhibit 0
                                  USWOO
                     QANON II DRAIN THE SWAMP
                     MAKE AMERICA GREAT AGAIN



    MARTINSVILLE VIRGINIA CIRCUIT COURT CASE NO. CR19000009·00

         UNITED STATES DISTRICT COURT CASE NO. 1:13-CR-435-1
               :MIDDLE DISTRICT OF NORTH CAROLINA




      Case 1:13-cr-00435-TDS Document 221-17 Filed 11/20/19 Paae 2 of 14
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 60 of 72 Pageid#: 91



            Eviden~e to Martinsvine PoH~ explalniag why indeceat exposure

                      Fiulized: Thursday, July 18, 2019 -11:14 PM

ATTN: Poli®CJticcfG. B. Cassady - Carbon Copy should be made for: Sgt. R. D. Jones
Martinsville Police .Department
55 West Church St. Martinsville, VA 24112
Phone#: 27~38-8151
Fax #: 276-403-5306
Certified Mail tracking no.: 7017-2680-0000-5750-9122
Retum'receipt tracking no.: 9590-9402-3S27-121S-7497-41

.ATIN: Police Chief G. E. Cassady; CC: Sgt. Il D. Jones

Dear Hon. Police Chief ofMartinsville, Vnginia,

I would like to respectfully reach out to your Police Department to bring eviden~ to
your attention which will explain a lot of things and resolve the issue of indecent·
exposure which your officer Sgt. R.·D. Jones had arrested me.for on September 21,
2018, General District Court case no. ClS-3138, and Circuit Court case no.
CR19000009-00. This case bas also been the cause of many pleadings being filed·on and
after Documents
      ,.          #152 on federal comt case no. 1:13-cr-435-1, Middle District ofNorth
Carolina, concerning the indecent exposure charge.

I also apologize for saying a few cuss words to Sgt. R. D. Jones last year. I have had the
diagnosis ofAutism Spectrum DisQrder (a neurological and mental disorder) for a long
time and even have a handicap placard in the Virginia DMV system in Martinsville, as
proof of my Autism. However my letter isn't to only infonil you of proof concerning my
Autism in the VIrginia DMV records, but that I wish to present evidence of carbon
monoxide gas poisoning which affected me and Roberta Hill (my mother) prior to me
being arrested on September 21, 2018. The evidence comes from different sources.
Whether the man in the hoodie had existed or·wbether it was an hallucination caused by
the Carbon Monoxide ("CO") gas poisoning, it would give your police -department better
clarification on why·Brian David Hill had made contradictory and/or confusing
statements back on September 21,2018.

·sgt. R. D. Jones was right when he told me that there was more to the story. The proof is
 now in your hands, that I was a victim of CO gas poisoning since November, 2017. The
 time of the toxin accumulating in the bloodstream can cause real brain damage, and can
 lead to inappropriate behaviors, hallucinations, psy~hosis. (that the person makes a claim
 that cannqt be based on reality), mental confusion, Sinus Tachycardia, abnonnally high

            9590-9402-3527-7275-7497-41 -Pages 1 of9 -7017-268().()000..5750..9122




      Case 1:13-cr-00435-TDS Document 221-17 Filed 11/20/19 Paae 3 of 14
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 61 of 72 Pageid#: 92




White Blood Cell ("WBC") count, abnormally .high Mean Platelet Volume ("MPV"),
-and can ~e ~rratic or abnormal type behaviors and/or even chances in behavior.

I would alSo like to thank your pollee department, ~ven though they didn't understand
why I was naked due to lack of evidence giving a clear proven explanation for why I
was out naked, for·arresting me and here is why. Had I not been taken out of my
apartment and thrown in jail, I would have still suffered more of the carbon monoxide
gas and ~ither would have died or suffered enough brain damage·to.become mentally
retarded. I never would be able to live life outside of a hospital or medical facility again
had I remained in carbon.monoxide poisoning.. Luckily, after I was arrested, my mother
[who was my caregiver through the Medicaid medical waiver] was forced to work a
regular warehouse job-where she: wasn't home most of the day, each day. So she wasn't
around the carbon monoxide gas 24n but she still had exposure to such gas in the upper
apartment

The carbon monoxide would explain the weird behavior on September 21, 2018. It
doesn't make sense for somebody to be walking out butt naked on a hiking trail at night
when wild animals including bears and coyotes were out and can kill an unarmed
civilian, especially a naked unarmed civilian. I have type 1 brittle diabetes. I could have
died of diabetic low blood sugar which could cause a seizure. I was alone on the hiki.qg
trail (except for what I presumed to be a man wearing a hoodie, he may be rea~ he may
be a hallucination which I had perceived was real), with brittle "IYPe 1 diabetes~ I make
statements on federal court record to having blackouts of my memory, stating that I
thought 1was drugged around the time l met the man wearing the dark hoodie, I was
making contradictory statements towardS·Sgt. R. D. Jones of law enforcement causing
him to personally feel that I was some kind of liar, when in reality ~bon monoxide
poisoning can have you feeling like you're being watched when you're not or having you
see things that other people do not see.



      I list all proofs in tho following Order ofExluoits:

   Exhibit 1)     1-Page typed letter statement from chimney expert witness Pete
     Compton- Explains that on the date of January 30, 2019, he found evidence of
     carbon monoxide gas exposure in Apartment 2 and Apartment 1 of 310 Forest
     Street, Martinsville VIrginia, and removed the source of the carbon monoxide gas.
     The source was meW tin blocking the chimney flues, causing the natural gas
     appliances (gas water heater and gas boiler/jilrnace) to exhaust gas into both
     apartments rather than up the chimney. Causing real damage to the home, and

            9590-9402..3527-727S-7497-41-Pages2of9-7017-2680..Q000-57S0-9122




      Case 1:13-cr-00435-TDS Document 221-17 Filed 11/20/19 Paae 4 of 14
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 62 of 72 Pageid#: 93




      possibly causing bodily damage and/or brain problems to Brian David Hill and
      Roberta HilL Total of l·page.

   Exhibit 2)      1\vo pages of laboratory~ from Sovah Hospitai'Martinsville
     medical records from November 19, 2017. One page ofECG reading showing·
     evidence of Sinus Tachycardia ("HILL, BlUAN ·m: 000370912. 19-Nov-2017
     10:06:44 Memorial Hospital of Martinsville"). The other page was Lab Data
     Results ("MM00370912 MM7805836274 SOVAH Health .. Martinsville", "Lab
     Data Results - Page 1/3 Job 12468 (07/02/20 19 14:03) -Page 28 Doc# 9").
     Showed abnontlally high WBC and :MPV levels, as well as abnormal high blood
     pulse of 105 Beats Per Minute. Usually heart rate goes up when your out jogging,
     but Brian wasn't jogging because Brian fell and hit his head on the desk in his
     office after he fell unconscious. Then Brian was able to get up while unconscious,
     with blood dripping down from his head with an op~ wound, blood dripped all
     over the floor and blood was all over his bedroom pillow. Brian's mother fotmd
     him in his bed, with blood on the pillow with low blood sugar and had called 911.
     Brian took 4 hours to complete his Obsessive Compulsive Disorder ("OCD")
     hand washing routine and body washing.routine before he was able to get to the
     Emergency Room at the hospital. The hospital prematurely released him that day
     without informing Brian of the laboratory results and without infonning Brian of
     the Sinus Tachycardia. Doctor was not informed either, so the abnormal readings
     were sitting in the medical records until June, 2019. 1-page discharge ins1ructions
     also included (''MM00370912 !v.IM7805836274 SOVAH Health- Martinsville",
     "DiScharge Instructions- Scanned- Page 1/3 Job 12468 (07/02/2019 14:03)-
     Page 13 Doc# 6", "MM00370912 MM7805836274 SOVAH Health-
     Martinsville", "Discharge Instructions· s·canned- Page 2/3 Job 12468
     (07/02/2019 14:03)- Page 14 Doc# 6"). Note for ~Uee: Sinus Tachycardia type
     abnonnal blood pulse was discovered in the "vital signs", around 9:08AM the
     blood pulse reading for a resting blood pulse was "118" (page not included to
     condense different proofs without too many pages, if any police officer would like
     the entire medical record, they may contact Brian D. Hill or Sovah Hospital of
      Martinsville, VU'ginia). 'Thtal of 4-pages.

   Exhibit 3)    S pages frQm a ''Carbon monoxide poisoning (acute)" research study
     from the National Institute ofHealth which is a .federal government organization.
     Mentions symptoms of carbon monoxide (BMJ Clin Evid. 2008; 2008: 2103.
     P4blished online 2008 Iu123. PMCID: PMC2907971. P:MID: 19445736). Total of
     5-pages.

   Exhibit4)       2 page excerpt from "TRANSIENT CARDIAC DYSFUNCTION IN
                                                    \.
           9590.9402-3527-7275-7497-41 -Pages 3 of9 -7017-2680.DOOO-S750-9122




     Case 1:13-cr-00435-TDS Document 221-17 Filed 11/20/19 Paae 5 of 14
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 63 of 72 Pageid#: 94




      ACUTE CARBON MONOXIDE POISONIN<r a medical research study in
      regards to a victim of carbon monoxide poisoning. Total ofl-pages.

   Exhibit 5)       4-page "Detection of neutrophil-lymphocyte ratio as.a.serum marker
     · associated with inflammations by acute carbon monoxide poisoning' backed by S
       research studies including a state hospital (Mustafa Karabacak, Kenan Ahmet
      Turkdogan, AbtJzer Coslrun, Orban Akpinar, Ali Duman, Mucahit Kapci2, Sevki
      HakanBren, PmarKarabacak).Joumal ofAcute Disease201S; 4(4): 305-308.
      Total of 4-pages.
                                                                  (
   Exhibit 6)     2-page report from the Centers for Disease Control and Prevention
     ("CDC'1) titled the "CDC - NIOSH Publications and Products- Controlling
     Carbon Monoxide Hazard in Aircraft Refueling Operations (84-106)". Relevant to
     carbon monoxide as it mentions the generalized symptoms of carbon monoxide
     ("CO") gas ·poisoning. Total of 2-pages.

   Exhibit 1)       Three anonymous greeting cards (possibly with an intent to annoy,
      harass~ or intimidate) and one anonymous threatening greeting card from an
      unknown assailant or assailants who sent the four mailings from Tennessee with
      no return address. Total of2Q..pages.     ·

   Exhibit 8)     4 Pages of evidence in regards to proof of mental confusion while in
     Martinsville City Jail. Two envelopes meant to be sent to a Greensboro, NC
     federal building, was instead sent to the Greensboro federal building in
     Martinsville, VA, when Martinsville has no federal buildings. The other mailing
     was sent to the city farm instead of"SS West Church Street". All three mailings
     were retwned to sender because the addresses didn't make    any sense. Total of 4-
     pages.

   Exhibit 9)    6 pages from Piedmont Community Services, a month after Brian
     David Bill was jailed in Martinsville City Jail for the charge of indecent exposure,
      Brian was diagnosed by forensic psychiatrist Dr. Conrad Daum. as to having
      exhibited psychosis and delusions. Psychosis (as shown in Exhibit 3}, is a
      symptom of carbon monoxide gas poisoning. 'Ibtal of Ci-pages.

   Exhibit 10)    Proof of medical neglect from Sovah Hospital in Martinsville
     (formerly Martinsville Memorial Hospital). They drawn blood and was going to
     do a "blood count', test which would have again possibly shown an abnormally
     high White Blood Cell count and high MPV levels, had the test been conducted.
     Instead the blood was wasted and the ordered tests were to be deleted from the

           9590-9402-3527-7275-7497-41- Pages 4 of9 -7017-2680.0000-5750-9122




     Case 1:13-cr-00435-TDS Document 221-17 Filed 11/20/19 Paae 6 of 14
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 64 of 72 Pageid#: 95




      chart. Then ~e hospital released patient Brian David Hill way too early to the
      custody ofMartinsvill_e Police, leading to the wrongful imprisonment ofBrian
      David Hill-and led·to the carbon monoxide levels never being fowtd out 7pages
      ofHospital record, dated September 21,2018 (MRN: MM00370912,AccoWlt<<:
      MM7806761243): Note for police: Sinus Tachycardia ("MM00370912
      MM7806761243 SOVAH Health- Martinsville", ''ED Physician Record-
      Electronic- Page 2/4 Job 23328 (05/17/2019·13:34)- Page 5 Doc# 2") type
      abnormal blood pulse was discovered in the "vital signs" The first blood pulse
      reading around 4:09AM was "119" for a resting pulse, then around 5:01AM the
      last resting blood pulse.reading was "1 06". Any blood pulses above 100 beats per
      minute is "sinus tachycardia". Sinus Tachycarda means that there is a medical
      problem in the body, and doesn't necessarily mean a heart problem but can
      increase the risk of a heart attack or stroke. I was released to Martinsville City Jail
      while medical records admitted that I bad sinus tachycardia before I was arrested
      after being transported to the Hospital after police han~cuffed me. Total of7-
      pages.

Total of 55 pages for all Exhibits. The Exhibit with the most pages is the greeting cards
evidence because the writer of those greeting cards who threatened to commit a
"controlled action" against Brian D. Hill's mother Roberta Hill sounds like some kind of
religious psychopath who wants Roberta to stop the YouThbe videos and books. A threat
is a threat and threatening to do something to somebody to stop their freedom of speech
is against the law.

It should also be noted that evidence had been mailed to the Martinsville Circuit Court
in regards to both federal court affidavits (declarations) in regards to the story about the
man wearing the hoodie and carbon monoxide poisoning.

Document Seq. 4, 01/23/2019, MOTION TO AD:MIT EVIDENCE

Document Seq. 7, 04/08/2019, MOTION TO FILE EVIDENCE BEFORE TRIAL

Document #153 in case no. 1:13-cr-435-1, Middle District ofNorth Carolina, cantained
statements ofBrian ~d Hill in 2018 having memories blacked out, feeling of being
drugged, feeling afraid to sleep in his bed but yet kept his doors mlocked as if needing
to escape the house out of fear that something wasn't right. If you have access to a copy
of this federal filing which should hav~ been filed with the Circuit Court earlier this ·
year, you will notice that the hand writing was very sloppy compared to other pro se
filings.


            9S90-9402-3S21-7275-7497-41 - Pages S of9 -7017-2680-0000-S7S0-9122




      Case 1:13-cr-00435-TDS Document 221-17 Filed 11/20/19 Paae 7 of 14
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 65 of 72 Pageid#: 96




 The 1ruth must be brought out to your Poll~ Department before it is too late. It is
 morally and ethically wrong to force a trial by jury for a charge of indecent exposure
 when there is enough CUmulative evidence showing different symptoms of CO gas
 P.oisoning, evidence of CO residue in and aro\Dld the chimney of310 Forest Street
 Apartments fotmd by material expert witness Pete Compton.''Ibis is enough evidence for
 any reasonable juror to want to throw the charge out.

 Your police department isn't at fault for the medical neglect, but that it was Sovah
 Hospital in Martinsville, Vll'ghiia, that discJuused me to police custody way too early
 and caused me to appear to look like a liar, I tqisunderstood as I didn't understand that I
 had carbon monoxide poisoning with sinus tachycardia, so I had wrongfully cussed out
 Sgt. R. D.Jones on September 21, 2018. I am sorry about that, the Ho5pital staff were
 the ones in the wrong for releasing me when they saw that I had a blood pulse rate of .
 over 100 which i$ sinus tachycardia but released me to jail without further testing, and
 the hospital's failure on November 19, 2017, is the sole cause for what led up to ·my
 indecent exposure behavior because they knew that I had exhibited 3 different problems
 (abnormal WBC, abnormal :MPV, Sinus Tachycardia, didn't even let my Medical Doctor
 know) and failed or refused ·to ~p me confined to the hospital bed until further lab tests
 were done to determine as to why I had abnormal blood,cell counts and SinQS
 Tachycardia Which can all be caused together by carbon monoxide gas poisoning
 exposure.

 On September 21, 2018, the hospital was going to order different lab results after blood
 was drawn, but they refused the responsibility of conducting the lab work for the blood
 drawn into vials, and forced the Police Department to have the burden of ~g me for
 possible drugs, alcohol, and abnormal blood cell count. The Pollee Department has no
 laboratocy results from what I understand when I had asked my former attomey Scott
 Albrecht to find the laboratory results, so the hospital failed and refused (by their
 excuses).to do a thorough lab-work and examination to determine medical-wise as .to
 why I was found butt naked on the Dick and Willie hiking trail during the night and had
 sinus tachycardia level readings.
         I do·not blame anybody in Martinsville Police Department for refuSing to hear my
, story or niisunderstood and thought I was a liar due to me making contradictory
  statements while I was interviewed as to why I was butt naked on the Dick and Willie
  hiking trail on September 21, 2018. I do not blame your Police Department for assuming
  that I was lying and didn't want to believe my story, because I myself did not know that I
  was under carbon monoxide poisoning. I said the F-word out of :frustration to Sgt. R. D.
  Jones for not believing my story, not understanding why exactly I was sounding
  contradictory. Now that I know it was carbon monoxide poisoning, it explains my

             9590-9402-3527-7275-7497-41 -Pages 6 of 9- 7017-2680-0000-5750..9122




        Case 1:13-cr-00435-TDS Document 221-17 Filed 11/20/19 Paae 8 of 14
          Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 66 of 72 Pageid#: 97




           behavior and a lot of things.
                                                                                        .,
                   AB far as all your officers were aware, I was dazed and/or confused while naked, I
            had cuts and abrasions all over my body, I had sinus tachycardia witli a resting blood
            pulse reading of"119" on the day that I was jailed, I was prematurely released from the
            hospital without conducting the proper laboratory work to determine why I was. butt
            naked on a hiking trail at night, and making contradictoey statements because I had
            mental confusion. The man in the hoodie may have been a hallucination,.it may not be,
...         but the fact that I was making confusing statements to Sgt. R. D. Jones' and then cussing
            him out when I haven't ever cussed out law enforcement before, shows behavioral
            abnormality. When I was given the mental evaluation ordered by the General District
            Court in November, 2018, the ·carbon monoxide would have been out of my
            body/system around that .time, so the psychologist that evaluated me would never have
            seen any of the symptoms of carbon monoxide unlike the diagnosis of"psychosis" by
            Dr. Dawn of Piedmont Community Services, as he had evaluated me and diagnosed me
            with ''psychosis" closer to the time that I was arrested. So for the psychologist in
            November to say that I was competent to stand trial and was competent at the time of the
            offense, did not take any of the issues I had raised into account. Therefore that mental
            evaluation ofNovember 2018 is no longer valid and a new evaluation should be
          . conducted by the Circuit Court if the Commonwealth Attorney wishes to continue the
            jmy trial. That 2018 evaluation had not known about the sinus tachycardia, and all other
            cumulative evidence which altogether paints a pretty convincing picture of carbon
            monoxide poisoning, did not know about the mental confusion where three letters were
            sent to the wrong addresses and were returned to sender before Brian David Hill was
            given a diagnosis of"psychosis" and delusions.

           These are the carbon monoxide symptoms I had exhibited while I had been exposed to
           Carbon Monoxide gas in my apartment: (1) Sinus Tachycardia; (2) abnormally high
           White Blood Cell count; (3) abnormally high Mean.Platelet Volume level; (4) abnormal
           high heart rate of 1OS Beats Per Minute for a resting heart pulse rate; (5) Psychosis; {6)
           possible hallucinations; (7) mental confusion; (8) impulsive or inappropriate behavior
           (personali~ changes) which was not nonnally exhibited; and (9) loss of consciousness
           on November 19, 2017. I also remember that there were times when I may have had
      ~    "Urinary incontinence, because when I was coughing or sneezing some urine went into
           my underwear even though at the time I did not have to run to the bathroom. I never
           thought that was also another symptom of CO gas poisoning, I assumed that it was high
           blood sugar. Exhibit 3 mentions "incontinence".

           Also note to Police: Witness Stella Forinash and Kenneth Forinash had witnessed' my
           mother Roberta Hill's head was shaking a lot, which looks like she had Parkinson's
                                                                       I




                       9590-9402-3527-7275-7497-41- Pages 7 of9 -7017-2680-0000-S7S0-9122




                 Case 1:13-cr-00435-TDS Document 221-17 Filed 11/20/19 Paae 9 of 14
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 67 of 72 Pageid#: 98




 disease. So my mother had exhibited the symptom of"Parkinsonism" as documented in
 Exhi'bit3.

 So I have up to at least 8 or more symptoms of carbon monoxide, and that doesn't
 inClude the testimony ftom Pete Compton. He is willing to be questioned by_your Police
 Department and Commonweal~ Attorney in regards to my home being exposed to
 possibly up to dange..-ous amounts of CO gas_.When exposure is for many months, it can
 deteriorate someones health and mental state.

       The attached evidence and explanation in this letter shall be more evident, clear,
 and believable compared to my September 21, 2018 statements about a man wearing a
 hoodie. There may still be a man wearing a dark hoodie, as Exhibit 7 showed tWJt my
 mother had received a threatening greeting card where a "controlled action, would be
 conducted against her if she had not cease her writings and YouThbe videos. Whatever
 the case may be, there is more to the story, and I didn't even know Ol) September 21,
 2018, that I was under carbon monoxide poisoning. My apologies to officer R. D. Jones.

         Had I known about the carbon monoxide poisoning in November 2017 when I had
  abnormal lab results, I would have taken steps to evac~ my home until the Henry
  County Fire Marshal and inspectors and the Fire Department would have been notified,
  investigated the carbon monoxide, and would have rid the home of the poison/toxin
. before I would move back into my apartment That would have prevented me from
  engaging in the act of being naked on the Dick and Willie hiking trail on September 21,
  2018, and thus the charge of indecent exposure never would have been filed against me.
  The hospital of Sovah Hospital in Martinsville is to blame for not preventing what led
  up to my abnormal behavior on September 21, 2018, for failing and refusing to
  thoroughly condUct further laboratory tests which would have led to the discovery of
  carbon monoxide levels in my body. Because the hospital failed to investigate why I had
  dangerously high white blood cell count in November 2017 after my severe fall in
  November (could have been Cancer, an infection, etc etc) and Sinus Tachycardia, they
  failed to find the levels of carbon monoxide and thus put me wrongfully under criminal
 liability of indecent expoSl.U'e on September 21, 2018. Sovah Hospital is responsi\lle for
 aU of my suffering that was caused by me being under carbon monoxide poisoning. I
 shouldn't be imprisoned as a result of this wrongful charge of indecent exposure which
 would be an insult to justice.

       Therefore·I present this evidence, all attached evidence, to your Police
 Department pursuant to the criminal investigation and charge of indecent exposure·on
 September 21, 2018. This evidence will also be forwarded to the L. Richardson Preyer
 Federal Building and United States Courthouse to file as evidence pertinent to the

            9590-9402-3527-7275-7497-41- Pages 8 of9 -7017-2680-0tl00-5750.9122




      Case 1:13-cr-00435-TDS Document 221-17 Filed 11/20/19 Paae 10 of 14
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 68 of 72 Pageid#: 99




Supcrvi cd Rdcasc Violation charge, and may al : o be tiled as e idencc in the Circuit
Court in a new pro sc motion to Admit Evidence for the Jury 1 rial.

       I am sorry I didn't noti(y ou about this issue earlier. but I wanted to gather as
much proof as humanly pos ible hefon~ mailing it all toy u. I am retaining a copy of
this evidence for the record and will be filed with the Federal Court as well. I hope that
you can reopen the investigation into the indecent exposure and plu ·e this evidence in
your investigative file for that ca c.




                                                                   Thank You, God Bless America



                                                                                  Brian D. I lilt
                                                Former U .S. W. i.O. Alternative News reporter
                                                                       Phone #: _76- 790-1505
           Mailing 1\ddn::.


                                                         QANON - DRATN THE SWAMP
                                         /\mazon: The Frame p of Journalist Brian D. Hill
                                    Stanley's 2255 blog: Ju ticeForUSWGO.wordprcss. ·om
                   Brian D. II ill asks President Donald John Trump and Q/\NON I(H· hclt


                                 - E. hibits Attached llercto -




            9 5 90-940~-~527- 7:! 75-7497-41   Page!-> 9 uf 9   70 17-26K0-0000-57 50-tJ 12_




       Case 1:13-cr-00435-TDS Document 221-17 Filed 11/20/19 Paae 11 of 14
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 69 of 72 Pageid#: 100

        SENDER COMPLETE THIS SECTION

        • CompltJt~; ttems 1. 2, and 3.                      A. Sogn.Jtute
        • Pnnt your n:vno and add        on the revorse      X                                         0Agent
          so that we can return the      d to you.
                                                            ~-----------------~--~0~
        • Attach this Clltd to tho bile of tho mailp occ.    B  - od tly (Pnnted N.Jmoi) ]~lu ol rMlv-
          or on_lno front tf s     perrruts.   ___ _
        1.            1.t Add•C':I'IIld to:                  0 IS deiMiry llddiCM d:IIMwlll'rom tnlln I? 0 Yes
                                                               If vcs. t>ntor dolrv   oddro:ls below:    0 No
              ATTN : Chief G. E. Cassady
             Martinsville Police Department
                  55 West Church St.
                 Martinsville, VA24112




        2.   Af1l(;      W11'00r    (n
              7017 2680 0000 5750 9122
        PSfonn3811~2~SN-7-~-o-.~-~----oo-~--~~~~------------~--~-·~t-~-~-M--n-~--~-~-.
                                                                                                                 ••




      Case 1:13-cr-00435-TDS Document 221-17 Filed 11/20/19 Paae 12 of 14
Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 70 of 72 Pageid#: 101


            ----------~~----------
                IIUIIifii1~ I IIIII I
                                                               First-Class Mail
                                                               Postage & Fees Paid
                                                               USPS
                                                               Permit No. G-10

               9590 9402 3527 7275 7497 41
             United States
             Postal Service
                              Brian D. Hill        firiP~t P. Hill...
                              310 Forest Street, Apt. 1   S:JfiU
                               Martinsville, VA 24112




     Case 1:13-cr-00435-TDS Document 221-17 Filed 11/20/19 Paae 13 of 14
        Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 71 of 72 Pageid#: 102


        JJ:s:Postal service·..             ~            ·:-
        .~·CERTIFIED MAIL~       RECEIPT                  .:
ru      _•f>9mntlc AIH/1 Only                              ~
ru
t4
c-
o
Ln
,.._                                           (1~6:>
Lr)                                             -H
0
0
                                       /~
0
0
0
                                                   s           ,     "-   h.~       t                                  j   y           Unrt                   i'' ,,.._.
co                                    (!'",. 0~/                                                                                      ?n
...D
ru
I'-                  ATIN : Chief G. E. C8     y                                                                                      L7        ~·l                        1':>
M
0,.._               Martinsville Police Department                                                              ~~         .'·1! l})

                         55 West Church St.
        i'alRL-~M,artinsville, VA 24112                    I                                                                                                  i        f.()


                                                                                                                                                              ... e.811

                                                                                                                               jj l



                                                                                                                                                                  !.   "




                                                               I     ,,Jt                                                                                    ~ .(0 t)(J
                                                               , ,          \) «!                                                                          \ $} ( I )




                                                                •1•>)     Itt~ I <CI.t"lpt a          ' lt:fl< t' ut
                                                                Ill'·~ I     ••     r(t    flf \lllkdh.oft )(I f tlll~j
                                                               •d l I I\ >I# ill I\ •• ' I 1111 !Ju t u
                                                               lo It • • ' WwW .\J"p J<>l'l In 11 I tl fll» It 111




                                                                                    tl I       I))    ·.nh             011 of. oH<
                                                                                    111 1 IJ', AflllVT tlli.J R(l fN I
                                                                                         Po·,f AL_ l X~'t.klf NC

                                                                                                       G t        I

                                                                      t1' ::                         tdlc•,-....                           i'     '   '>




                                                                                        ~   '.><..      •1,,          Ci,.J;? "' I Th
                                                                                            ~         111(1/H   l,;    IJf. vl t'




                 Case 1:13-cr-00435-TDS Document 221-17 Filed 11/20/19 Paae 14 of 14
                                                                                                     •
   Case 4:20-cv-00017-JLK Document 2-2 Filed 03/27/20 Page 72 of 72 Pageid#: 103


     MARTlNSVUE CIRCUIT COU
            55 IN CHURCH ST
       MARTINSVIllE, VA. 24112-
            276-403-5106

                      SALE

                             REF#: 00000002
Batch #: 078
03/16/20                               12:42:39
APPR CODE: 006892
Trace: 2
MASTERCARD                         Chip/Swiped
*******..... " 0127                       **/**

AMOUNT                               $99.84


             APPROVED

                THANK YOU

                  CUSTOIIfR COPT
